EXHIBIT 10.6
SECURITIES PURCHASE AGREEMENT
     Securities Purchase Agreement dated as of the 26th day of October, 2009, by
and among Cedar Shopping Centers, Inc., a Maryland corporation (the “Company”),
Cedar Shopping Centers Partnership L.P., a Delaware limited partnership (the
“Operating Partnership”), RioCan Holdings USA Inc., a Delaware corporation (the
“Purchaser”), and RioCan Real Estate Investment Trust, an unincorporated
closed-end trust constituted in accordance with the laws of the Province of
Ontario (“RioCan”).
W I T N E S S E T H :
     WHEREAS, the Company desires to issue and sell to the Purchaser shares (the
“Shares”) of Common Stock, $.06 par value, of the Company (the “Common Stock”),
and a stock purchase warrant (the “Warrant”) to purchase shares of Common Stock
of the Company;
     WHEREAS, the Purchaser desires to purchase the Shares and the Warrant from
the Company;
     WHEREAS RioCan desires to guarantee the performance by the Purchaser of its
covenants, agreements and obligations under this Agreement pursuant to a
guaranty in the form of Exhibit A attached hereto (the “Guaranty”);
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:
ARTICLE I
PURCHASE
1.1 Purchase.
     Subject to the terms and conditions set forth herein, the Company hereby
agrees to issue and sell to the Purchaser, and the Purchaser hereby agrees to
subscribe for and purchase from the Company, on the Closing Date set forth in
Article IV, 6,666,666 Shares at a purchase price of $6.00 per Share, which price
was established on September 15, 2009, plus the Warrant to purchase 1,428,570
shares of Common Stock for which no additional consideration is being paid. The
Warrant shall be in the form of Exhibit B attached hereto.
1.2 Purchase Price.
     The purchase price payable by the Purchaser hereunder for the Shares and
Warrant is $39,999,996, which will be paid by the Purchaser to the Company on
the Closing Date by means of a wire transfer to an account and depository
designated by the Company to the Purchaser in writing at least three business
days prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE OPERATING PARTNERSHIP
     The Company and the Operating Partnership hereby jointly and severally
represent and warrant to the Purchaser, as of the date hereof, as follows and
acknowledge and confirm that the Purchaser is relying upon such representations
and warranties in connection with the purchase by the Purchaser of the Shares
and the Warrant:
2.1 Due Organization and Qualification.
     The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland. The Operating Partnership is a
limited partnership, duly organized and validly existing and in good standing
under the laws of the State of Delaware. Each of the Company’s other
subsidiaries is duly organized and validly existing in good standing under the
laws of the state of its incorporation or organization, except where the failure
to be organized and existing will not have a Material Adverse Effect. The
Company and each of the subsidiaries has all requisite corporate, partnership or
entity power and authority, as the case may be, to conduct its business as it is
now being conducted and to own or lease the properties and assets it now owns or
holds under lease. Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean any condition,
circumstance, or situation that could reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement.
2.2 Authorization.
     The Company has the full corporate power and authority to enter into this
Agreement and the Registration Rights Agreement between the Company and the
Purchaser in the form of Exhibit C attached hereto (the “Registration Rights
Agreement”), and to perform all of its obligations hereunder and thereunder. The
Operating Partnership has the full partnership power and authority to enter into
this Agreement and to perform all of its obligations hereunder. The execution,
delivery and performance of this Agreement by the Company and the Operating
Partnership and the Registration Rights Agreement by the Company have been duly
authorized by all necessary action, and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders or the
Operating Partnership, its general partner or its unitholders, as applicable.
This Agreement and the Registration Rights Agreement constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms. This Agreement constitutes the legal,
valid and binding obligation of the Operating Partnership, enforceable against
the Operating Partnership in accordance with its terms. The issuance of the
Shares and the Warrant and of the shares of

- 2 -



--------------------------------------------------------------------------------



 



Common Stock issuable upon exercise of the Warrant (the “Warrant Shares”)
pursuant to the provisions of this Agreement has been duly and validly
authorized by the Company.
2.3 Capitalization.
     The Company’s authorized capitalization consists of 150,000,000 shares of
Common Stock, par value $.06 per share, and 12,500,000 shares of Preferred
Stock, par value $.01 per share. All of such outstanding shares have been
validly issued and are fully paid and non-assessable and have been issued in
compliance with applicable United States federal and state securities laws. The
Common Stock is currently quoted on the New York Stock Exchange (“NYSE”) under
the trading symbol “CDR”. At the date of this Agreement, there were 45,236,144
shares of Common Stock issued and outstanding and 3,550,000 shares of Series A
Preferred Stock issued and outstanding. Except for (a) options to purchase
13,332 shares of Common Stock at an exercise price of $10.50 per share (expiring
July 10, 2011), (b) 2,005,888 shares of Common Stock issuable upon the
redemption of outstanding units (the “Units”) in the Operating Partnership,
(c) warrants to purchase 83,333 Units at an exercise price of $13.50 per Unit
(expiring May 2012) and (d) the Standby Equity Purchase Agreement between the
Company and YA Global Master SPV Ltd. dated September 21, 2009, there are no
outstanding options, warrants or other rights, commitments or arrangements,
written or oral to which the Company is a party or by which it is bound, to
purchase or otherwise acquire any authorized but unissued shares of capital
stock of the Company or any security convertible into or exchangeable or
exercisable for any capital stock of the Company. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein. The Company has furnished to the
Purchaser true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s By-laws, as in effect on the date hereof (the “By-laws”).
2.4 Valid Issuance.

  (a)   The Shares and the Warrant, when delivered in accordance with the terms
of this Agreement, will be duly and validly issued, fully paid and
non-assessable and will be issued free and clear of any liens or encumbrances,
subject to any restrictions imposed by the Securities Act (as defined herein)
and applicable state securities laws. The Warrant Shares, when issued and
delivered upon exercise of the Warrant, will be duly and validly issued, fully
paid and non-assessable and issued free and clear of any liens or encumbrances,
subject to any restrictions imposed by the Securities Act and applicable state
securities laws. The Shares, the Warrant and the Warrant Shares will be issued
in compliance with all applicable United States federal and state securities
laws and regulations and rules of the NYSE. Neither the stockholders of the
Company, nor any other person or entity have any preemptive rights or rights of
first refusal with respect to the Shares, the Warrant or the Warrant Shares or
other rights to purchase or receive any of the Shares, the Warrant or the
Warrant Shares or any other securities or, except as set forth on Schedule 2.4
hereto, assets of the Company, and no person has the right, contractual or
otherwise, to cause the Company to issue to it, or register pursuant to the
Securities Act, any shares of Common Stock or other securities or assets of

- 3 -



--------------------------------------------------------------------------------



 



      the Company upon the issuance or sale of the Shares, the Warrant or the
Warrant Shares. The Company is not obligated to offer the Shares, the Warrant or
the Warrant Shares on a right of first refusal basis or otherwise to any third
parties including, but not limited to, current or former shareholders of the
Company, underwriters, brokers, or agents.

  (b)   The 6,666,666 limited partnership units of the Operating Partnership
(the “OP Units”) and the warrant to purchase 1,428,570 OP Units (the “OP
Warrant”) to be issued to the Company pursuant to Section 4.5(g) of the
Agreement of Limited Partnership of Cedar Shopping Centers Partnership, L.P., a
Delaware limited partnership, dated as of June 25, 1998, as amended on
October 9, 2003, July 26, 2004 and March 30, 2005 (the “OP Partnership
Agreement”), concurrently with the issuance of the Shares and the Warrant to the
Purchaser at the Closing will be duly and validly issued, fully paid and
non-assessable and will be issued free and clear of any liens or encumbrances,
subject to any restrictions imposed by the Securities Act and applicable state
securities laws.

2.5 SEC Documents; Financial Statements.

  (a)   The Common Stock is registered pursuant to Section 12(b) of the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations promulgated thereunder, the “Exchange Act”). The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (“SEC”) within the two
years preceding the date hereof (such documents, as they may be amended after
the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company is current with its
filing obligations under the Exchange Act and all SEC Documents have been filed
on a timely basis or the Company has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension. As of their respective dates, each SEC Document complied in all
material respects as to form with the requirements of the Exchange Act and the
rules and regulations of the SEC promulgated thereunder applicable to such SEC
Document, and except to the extent that information contained in any SEC
Document has been revised or superseded by a later filed SEC Document, none of
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared from the books and records of the Company and its subsidiaries in
accordance with U.S. generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of

- 4 -



--------------------------------------------------------------------------------



 



      unaudited interim statements, to the extent they may exclude footnotes or
may be condensed or summary statements) and fairly present the financial
position of the Company as of the dates thereof and the results of its
operations, cash flows and changes in stockholders’ equity for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

  (b)   Except (i) as set forth in the SEC Documents, (ii) for liabilities or
obligations incurred in the ordinary course of business since June 30, 2009, and
(iii) for mortgages placed on properties of the Company since June 30, 2009,
copies of which have been provided to the Purchaser, neither the Company nor any
of its subsidiaries has any material liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by GAAP to be set
forth on a consolidated balance sheet of the Company or in the notes thereto.  
  (c)   None of the Company’s subsidiaries is, or has at any time within the two
years preceding the date hereof been, subject to the reporting requirements of
Sections 13(a) and 15(d) of the Exchange Act.

2.6 No Violations.
     None of the sale or issuance of the Shares or Warrant (or the issuance and
delivery of the Warrant Shares), the execution and delivery by the Company of
this Agreement and the Registration Rights Agreement, or the fulfillment by the
Company of the terms set forth in this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement (including, without limitation,
the granting by the Company to the Purchaser of the preemptive rights in
Section 9.3 hereof), will (i) except as disclosed in writing to the Purchaser on
October 21, 2009, violate, conflict with or constitute a breach of, or
constitute a default under or an event which, with or without notice or lapse of
time or both, would be a breach of or default under or violation of the Articles
of Incorporation or By-laws or would be a breach of or default under or
violation of, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, document, indenture, mortgage or
other instrument or undertaking by which the Company or any of its subsidiaries
is bound or to which any of its or their properties are subject, or would be a
violation of any law, rule, administrative regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries, (ii) except as disclosed
in writing to the Purchaser on October 21, 2009, require the consent of any
person or entity under any agreement, indenture, mortgage, document or other
instrument or undertaking by which the Company or any of its subsidiaries is
bound or to which any of its or their properties are subject, (iii) except as
specifically contemplated by this Agreement, as required under the NYSE, as
required under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and any applicable
state securities laws, require the Company or any of its subsidiaries to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under or contemplated by this Agreement in accordance
with the terms hereof, except as such consent, authorization or order has been
obtained prior to the date hereof, except for approval of the NYSE or
registration of the Shares and Warrant Shares as required under the Registration
Rights Agreement, (iv) require the consent, approval or authorization of the

- 5 -



--------------------------------------------------------------------------------



 



stockholders of the Company under the rules and regulations of the NYSE, or
(v) require any action under the terms of Subtitle 7 of Title 3 of the Maryland
General Corporation Law (the “MGCL”) or Section 3-602 of the MGCL. Except as
disclosed in the SEC Documents, neither the Company nor its subsidiaries is in
violation of any term of or in default under its Articles of Incorporation or
By- laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries. The business of the Company and its subsidiaries is
not being conducted in violation of any material law, ordinance or regulation of
any governmental entity. All the properties and assets owned by the Company or
any of its subsidiaries that are subject to the Joint Venture Purchase Agreement
(as defined below) constitute exempt assets for purposes of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) and
Rules 802.2(h) and 802.5 thereunder, and, in connection with the contemplated
joint venture involving the Operating Partnership and the Purchaser (the “Rapids
JV”), the Company shall use its commercially reasonable efforts to cause the
Rapids JV to use such properties and assets that are subject to the Joint
Venture Purchase Agreement for investment or rental purposes only in compliance
with the exemption provided by Rule 802.5 under the HSR Act.
2.7 Intellectual Property Rights.
     The Company and its subsidiaries own or possess adequate rights or licenses
to use all material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademarks,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secrets or other
similar rights of others, and to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against or being threatened
against, the Company or its subsidiaries regarding trademarks, trade names,
patents, patent rights, inventions, copyrights, licenses, service names, service
marks, service mark registrations, trade secrets or other infringement.
2.8 Employee Relations.
     Neither the Company nor any of its subsidiaries is involved in any labor
dispute nor, to the knowledge of the Company or any of its subsidiaries, is any
such dispute threatened, in each case which would have a Material Adverse
Effect. Except for matters which would not, individually or in the aggregate,
have a Material Adverse Effect: (i) neither the Company nor any of its
subsidiaries is engaged in any unfair labor practice; (ii) there is (A) no
unfair labor practice complaint pending or, to the Company’s or the Operating
Partnership’s knowledge, threatened against the Company or any of its
subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or to the knowledge of the Company threatened, (B) no strike, labor
dispute, slowdown or stoppage is pending or, to the Company’s or the Operating
Partnership’s knowledge, threatened against the Company or any of its
subsidiaries, and (C) to the knowledge of the Company no union representation
dispute currently existing concerning the employees of the Company or any of its
subsidiaries; and (iii) to the Company’s knowledge, (A) no union

- 6 -



--------------------------------------------------------------------------------



 



organizing activities are currently taking place concerning the employees of the
Company or any of its subsidiaries and (B) there is no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) or the rules and
regulations promulgated thereunder concerning the employees of the Company or
any of its subsidiaries.
     The Company and its subsidiaries are in compliance with wage and hour
determinations issued by the U.S. Department of Labor under the Service Contract
Act of 1965 and the Fair Labor Standards Act in paying its employees’ salaries,
fringe benefits and other compensation for the performance of work or other
duties in connection with contracts with the U.S. government, and are in
compliance with the requirements of the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964 (Title
VII), the National Labor Relations Act, the Vietnam Era Veteran’s Readjustment
Act, the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act, and federal, state and local labor laws, each as amended
except in each case where the failure to comply with any such requirements has
not, and will not, have a Material Adverse Effect.
2.9 Environmental Laws.
     Except as disclosed in the SEC Documents, the Company and its subsidiaries
(i) are in compliance with any and all material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”) applicable to its or their use or control
of the Owned Real Property and the Leased Real Property (as such terms are
defined herein), (ii) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval, in each case except where any noncompliance or
non-receipt would not, individually or in the aggregate, have a Material Adverse
Effect. Except as disclosed in the SEC Documents or as would not, singly or in
the aggregate, result in a Material Adverse Effect, there are no pending or, to
the knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries with respect to its or their use
or control of the Owned Real Property and the Leased Real Property. Neither the
Company nor any of its subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended. To the knowledge of the Company, neither the Company
nor any of its subsidiaries owns, leases or occupies any property that appears
on any list of hazardous sites compiled by any state or local government agency.
2.10 Title.
     Except as disclosed in the SEC Documents, the Company, each of its
subsidiaries and any joint ventures in which the Company or any of its
subsidiaries owns an interest, as the case may be, has good and marketable fee
title to all material real property and material tangible assets owned by it
that are used or held for use in, or that are necessary to conduct its business
as

- 7 -



--------------------------------------------------------------------------------



 



conducted on the date hereof (each an “Owned Real Property”), free and clear of
any pledge, lien, security interest, encumbrance or claim (each of the foregoing
a “Lien”), other than (a) Liens permitted under any of the loan and credit
facilities disclosed in the SEC Documents, (b) Liens permitted under the terms
hereof or any agreement executed and delivered in connection herewith, and
(c) Liens that are not material to the business of the Company, and
(d) mortgages placed on properties subsequent to the date of the latest SEC
Document, copies of which have been provided to the Purchaser. Except as
disclosed in the SEC Documents, (i) any material real property held under lease
by the Company and its subsidiaries (each a “Leased Real Property”) are held by
them under valid, subsisting and enforceable leases and (ii) no notice of
default or termination thereunder is outstanding. Except as disclosed in the SEC
Documents, each of the Owned Real Properties and Leased Real Properties complies
with all applicable building, zoning, subdivision and other land use codes, laws
and regulations, except for such failures to comply that would not in the
aggregate have a Material Adverse Effect. Except as disclosed in the SEC
Documents, the Company does not have any knowledge of any pending or threatened
condemnation proceedings affecting the Owned Real Property, except such
condemnation proceedings that would not have a Material Adverse Effect.
2.11 Insurance.
     The Company and each of its subsidiaries are insured against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
subsidiaries are engaged. Neither the Company nor any such subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
2.12 Title Insurance.
     Title insurance in favor of the Company and its subsidiaries, as the case
may be, has been obtained with respect to each material property owned by any
such entity in an amount at least equal to the cost of acquisition of such
property, except where the failure to obtain such title insurance would not have
a Material Adverse Effect.
2.13 REIT Status.
     The Company qualifies as a real estate investment trust (including its
organization and method of operations and those of its subsidiaries) for U.S.
federal income tax purposes.
2.14 Regulatory Permits.
     The Company and its subsidiaries possess all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
neither the Company nor any such subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except in each instance which would not have a Material
Adverse Effect.

- 8 -



--------------------------------------------------------------------------------



 



2.15 Internal Accounting Controls.
     The Company and each of its subsidiaries maintain an effective system of
internal control over financial reporting.
2.16 No Material Adverse Breaches, etc.
     Except as disclosed in the SEC Documents, neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.
2.17 Absence of Litigation.
     Except as disclosed in the SEC Documents, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, the Common Stock or any of the Company’s subsidiaries,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect.
2.18 Subsidiaries.
     Except as disclosed in the SEC Documents, the Company does not presently
own or control, directly or indirectly, any interest in any other material
corporation, partnership, association or other business entity, except for those
acquired or formed in the ordinary course of business since December 31, 2008.
The outstanding equity interests of, or other ownership interests in, each of
the Company’s subsidiaries have been duly authorized and validly issued, are
fully paid and, except as to subsidiaries that are partnerships or limited
liability companies, nonassessable, and are owned by the Company, directly or
indirectly, free and clear of any security interest, lien, encumbrance or claim,
except for Joint Ventures listed on Schedule 2.32.
2.19 Tax Status.
     Except as disclosed in the SEC Documents and subject to valid extensions,
the Company and each of its subsidiaries has made or filed all material federal
and state income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes by the Company or its subsidiaries in any
material amount claimed to be due by the taxing authority of any jurisdiction.
2.20 Certain Transactions.

- 9 -



--------------------------------------------------------------------------------



 



     Except as disclosed in the SEC Documents or the recent leasing of
additional office space at the Company’s executive offices, the particulars of
which have been fully disclosed in writing to the Purchaser, none of the
officers or directors of the Company is presently a party to any transaction
with the Company which individually or in the aggregate would be material (other
than for services as officers and directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer or director or, to the knowledge of
the Company, any corporation, partnership, trust or other entity in which any
officer or director has a substantial interest or is an officer, director,
trustee or partner.
2.21 Waiver of Ownership Limit.
     The Board of Directors of the Company has waived the Ownership Limit (as
defined in the Articles of Incorporation) to permit the Purchaser to acquire and
hold an ownership position in the Company in an amount not to exceed 16% of the
issued and outstanding Common Stock (provided, however, that the Purchaser shall
not be in breach of the Ownership Limit if its percentage ownership increases
above 16% solely as the result of the repurchase by the Company of its Common
Stock), and such waiver is in full force and effect. A true and complete copy of
such waiver has been delivered to the Purchaser prior to the execution hereof..
2.22 Absence of Manipulations.
     The Company has not taken and will not take, directly or indirectly, any
action designed to cause or result in, or that constitutes or might reasonably
be expected to result in or constitute, the stabilization or manipulation of the
price of any security of the Company or which caused or resulted in, or which
would in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.
2.23 Investment Company.
     Neither the Company nor any of its subsidiaries is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended, nor is the Company nor any of its subsidiaries, directly or
indirectly, controlled by or acting on behalf of any person that is an
“investment company” within the meaning of such act.
2.24 Disclosure Controls and Procedures.
     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act) in accordance with the rules and regulations under the Sarbanes- Oxley Act,
of 2002, the Securities Act and the Exchange Act.
2.25 Sarbanes-Oxley.
     There is and has been no failure on the part of the Company or any of the
officers and directors of the Company, in their capacities as such, to comply in
all material respects with the

- 10 -



--------------------------------------------------------------------------------



 



provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.
2.26 Maryland Business Combination Act; Maryland Control Share Acquisition Act.
     Pursuant to the Articles of Incorporation, Section 3-602 of the MGCL is
inapplicable to any business combination between the Company and any other
person. Pursuant to the Articles of Incorporation, Subtitle 7 of Title 3 of the
MGCL is inapplicable to any acquisition of Control Shares (as defined in the
MGCL) that is not prohibited by the terms of Article IV of the Articles of
Incorporation. To the extent that any acquisition of shares of Common Stock by
the Purchaser pursuant to this Agreement would constitute an acquisition of
Control Shares, such acquisition has been exempted from Subtitle 7 of Title 3 of
the MGCL pursuant to the waiver of the Ownership Limit referred to in
Section 2.21 above.
2.27 Patriot Act.
     No portion of the purchase price received by the Company hereunder will be
used to further any action in violation or contravention of the U.S.A. Patriot
Act or otherwise violate or contravene the rules, regulations or policies of the
U.S. Office of Foreign Assets Control.
2.28 FCPA.
     Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company or the Operating Partnership, any director, officer, agent or
employee of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company and
its subsidiaries have conducted their businesses in compliance with the FCPA and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.
2.29 Money Laundering Laws.
     The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements and the money laundering
statutes and the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency applicable to the Company or its subsidiaries (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

- 11 -



--------------------------------------------------------------------------------



 



2.30 Private Offering.
     The Company has not issued, sold or offered, or solicited any offers to
acquire, any security of the Company to or from any person under circumstances
that would cause the sale of the Shares, the Warrant or the Warrant Shares as
contemplated by this Agreement, to be subject to the registration requirements
of the Securities Act. Assuming the representations of Purchaser contained in
Sections 3.4, 3.5, 3.6 and 3.7 are true and correct, the sale and delivery of
the Shares, the Warrant and the Warrant Shares hereunder are exempt from the
registration and prospectus delivery requirements of the Securities Act.
2.31 No Material Adverse Change.
     Since June 30, 2009, there has not been any adverse change in the Company’s
results of operations, assets, business or condition (financial or otherwise)
that may reasonably be expected to result in a Material Adverse Effect.
2.32 Joint Ventures.
     All of the joint ventures in which the Company or any subsidiary owns an
interest of greater than 5.0% and that are currently conducting business (the
“Joint Ventures”) are listed on Schedule 2.32 hereto. The Company’s (or
subsidiary’s, as the case may be) ownership interest in such Joint Venture is as
set forth on Schedule 2.32. To the knowledge of the Company and the Operating
Partnership, each of the Joint Ventures possesses such certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now being
conducted by it, and none of the Joint Ventures has received notice of any
proceedings relating to the revocation or modification of any such certificate,
authority or permit which singly or in the aggregate, if the subject of an
unfavorable ruling or decision, would have a Material Adverse Effect.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
     The Purchaser hereby represents and warrants to the Company, as of the date
hereof as follows and hereby acknowledges and confirms that the Company is
relying upon such representations and warranties in connection with the issuance
to the Purchaser of the Shares and the Warrant:
3.1 Due Organization.
     The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Purchaser has all
requisite power and authority to conduct its business as it is now being
conducted and to own or lease the properties and assets it now owns or holds
under lease.
3.2 Authorization.

- 12 -



--------------------------------------------------------------------------------



 



     The Purchaser has the full power and authority to enter into this Agreement
and the Registration Rights Agreement and to perform all of its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Purchaser have been duly
authorized by all necessary action. This Agreement and the Registration Rights
Agreement constitute legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms.
3.3 No Violations.
     None of the purchase of the Shares or Warrant (or the issuance and delivery
of the Warrant Shares), the execution and delivery of this Agreement and the
Registration Rights Agreement by the Purchaser, nor the fulfillment by the
Purchaser of the terms set forth in this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement, will (i) violate, conflict with
or constitute a breach of, or constitute a default under or an event which, with
or without notice or lapse of time or both, would be a breach of or default
under or violation of the organizational documents of the Purchaser or would be
a breach of or default under or violation of any agreement, document, indenture,
mortgage or other instrument or undertaking by which the Purchaser or any of its
affiliates (as such term is defined in Rule 12b-2 of Regulation 12b under the
Exchange Act) is bound or to which any of its or their properties are subject,
or would be a violation of any law, rule, administrative regulation, judgment,
order or decree applicable to the Purchaser or any of its affiliates,
(ii) require the consent of any person or entity under any agreement, indenture,
mortgage, document or other instrument or undertaking by which the Purchaser or
any of its affiliates is bound or to which any of its or their properties are
subject, or (iii) except as specifically contemplated by this Agreement or as
required under the Securities Act, require the Purchaser or any of its
affiliates to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof, except as such consent,
authorization or order has been obtained prior to the date hereof.
3.4 Investment Intent.
     The Purchaser is acquiring the Shares and Warrant (and Warrant Shares) for
its own account, for investment purposes only, and not with a view to, or in
connection with, any resale or other distribution thereof in violation of any of
the registration requirements of the Securities Act. Other than the Shares to be
acquired on the Closing Date pursuant hereto, the Purchaser does not
beneficially own any shares of Common Stock of the Company.
3.5 No Registration under Federal or State Securities Laws.
     The Purchaser acknowledges that the Shares, Warrant and Warrant Shares have
not been registered under the Securities Act or the securities laws of any state
by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws, and that the Company’s
reliance on such exemptions is predicated on the accuracy and completeness of
the Purchaser’s representations, warranties, acknowledgments and agreements
herein. Accordingly, the Shares, Warrant and Warrant Shares may not be offered,

- 13 -



--------------------------------------------------------------------------------



 



sold, transferred, pledged or otherwise disposed of by the Purchaser without an
effective registration statement under the Securities Act and any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from registration. The Purchaser
understands that the Shares, Warrant and Warrant Shares will bear a legend
substantially to the effect of the following:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or the securities laws of
any state. The securities may not be offered, sold, transferred, pledged or
otherwise disposed of without an effective registration statement under the Act
and under any applicable state securities laws, receipt of a no-action letter
issued by the Securities and Exchange Commission (together with either
registration or an exemption under applicable state securities laws) or an
opinion of counsel acceptable to the Company that the proposed transaction will
be exempt from registration under the Act and applicable state securities laws.”
and that the Company will instruct its transfer agent to place a stop order
against the transfer of the certificates representing the Shares and Warrant
Shares and refuse to effect any transfers thereof in the absence of satisfying
the conditions contained in the foregoing legend.
3.6 Investment Experience.
     The Purchaser has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of its
investment in the Company and of protecting its own interests in connection
therewith. The Purchaser is an “accredited investor” within the meaning of Rule
501(a) promulgated under the Securities Act.
3.7 Investment Risks.
     The Purchaser acknowledges that an investment in the Company involves
substantial risks. The Purchaser is able to bear the economic risk of its
investment for an indefinite period of time.
3.8 Commissions.
     The Purchaser has not paid or given any commission or other remuneration in
connection with the purchase of the Shares, other than the payment of fees to
RBC Capital Markets in connection with advisory services provided by it to the
Purchaser and its affiliates in connection with the transactions contemplated by
this Agreement.
3.9 Tax Representations.

- 14 -



--------------------------------------------------------------------------------



 



     Capitalized terms used in this Section 3.9 but not otherwise defined in
this Agreement shall have the meanings assigned to such terms in the Articles of
Incorporation of the Company.

  (a)   No “individual” who Beneficially Owns for Tax Purposes any of the
outstanding Common Stock of the Company held by the Purchaser does or will
Beneficially Own for Tax Purposes in the aggregate more than 9.9% of the value
of the outstanding Common Stock of the Company by reason of (i) a direct or
indirect ownership interest in the Purchaser (or any direct or indirect member
or owner thereof) and/or (ii) a direct or indirect interest in the Company. The
determination by the Purchaser of the number in clause (ii) of the preceding
sentence is or will be based solely on information disclosed in writing to the
Purchaser by either the Company or a shareholder of Purchaser (or a direct or
indirect member or owner thereof).     (b)   Neither the Purchaser nor any
person on behalf of whom the Purchaser owns Common Stock will actually own or
Constructively Own an interest in a tenant of the Company (or a tenant of an
entity owned or controlled by the Company) that would cause the Company to
Constructively Own in the aggregate more than a 9.9% interest (as set forth in
Section 856(d)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”)) in such tenant.     (c)   No person or entity owns more than fifty
percent of the equity interest in RioCan.     (d)   For purposes of these tax
representations, “individual” has the same meaning provided in Section 542(a)(2)
of the Code, “Beneficially Owns for Tax Purposes” means direct, indirect, or
constructive ownership through the application of Section 544 of the Code, as
modified by Section 856(h)(1) of the Code, and “Constructively Own” means
direct, indirect, or constructive ownership through the application of
Section 318 of the Code, as modified by Section 856(d)(5) of the Code.     (e)  
The Purchaser agrees that any violation or attempted violation of the
representations (i) set forth in Section 3.9(a) solely by reason of an ownership
interest described in clause (i) thereof, or (ii) if such violation or attempted
violation causes or would cause the Company to lose its status as a real estate
investment trust for U.S. federal income tax purposes, set forth in any other
provision of Section 3.9, will result in all or a portion of the shares of
Common Stock of the Company owned by the Purchaser being automatically
transferred to a Charitable Trust in accordance with Section B (4)(c)(i) of
Article IV of the Articles of Incorporation     (f)   The Purchaser expressly
permits the Company and Stroock & Stroock & Lavan LLP, as counsel to the
Company, to rely on the representations set forth in this Section 3.9 as if the
Purchaser made such representations directly to both the Company and Stroock &
Stroock & Lavan LLP.

- 15 -



--------------------------------------------------------------------------------



 



  (g)   The Purchaser agrees and acknowledges that the continued truth and
accuracy of the representations set forth in this Section 3.9 is a condition
precedent to the validity and effectiveness of the waiver of the ownership limit
granted in connection herewith and that the Purchaser will, upon request by the
Company, promptly deliver written confirmation of such representations

3.10 Financial Resources.
     The Purchaser has sufficient funding, and will have sufficient funds
available at the Closing, to enable it to purchase the Shares on the terms
hereof and to undertake the agreements and obligations contemplated by this
Agreement.
3.11 Opportunity for Independent Investigation.
     Except for the representations and warranties made by the Company in
Article II, the Purchaser is relying on its own investigation of the Company in
making its decision to execute this Agreement and to purchase the Shares. The
Purchaser has conducted its own independent investigation, review and analysis
of the business, operations, assets, liabilities, results of operations,
financial condition, and prospects of the Company, which investigation, review
and analysis was conducted by or on behalf of the Purchaser. In entering into
this Agreement, the Purchaser acknowledges that it has relied solely upon such
investigation, review and analysis and not on any factual representations of the
Company, other than the specific representations and warranties of the Company
set forth in Article II. Except as provided in Section 7.1, nothing in this
Section 3.11 shall diminish or limit in any manner the effect of the
representations and warranties of the Company set forth in Article II or the
indemnity of the Company provided in Article VI.
3.12 HSR Act.
     In connection with its participation in the Rapids JV, the Purchaser shall
use its commercially reasonable efforts to cause the Rapids JV to use the
properties and assets that are subject to the Joint Venture Purchase Agreement
for investment or rental purposes only in compliance with the exemption provided
by Rule 802.5 under the HSR Act.
ARTICLE IV
CLOSING DATE
4.1 Closing Date.
     The closing (the “Closing”) of the transactions contemplated by this
Agreement shall take place at the offices of Stroock & Stroock & Lavan LLP, 180
Maiden Lane, New York, New York 10038 at 10:00 a.m. on the second business day
after the satisfaction or waiver of the conditions contained in Article VII and
Article VIII, except for any conditions that by their nature can only be
satisfied on the Closing Date, but subject to the satisfaction of such
conditions or waiver by the party entitled to waive such conditions (the
“Closing Date”) or at such other time, place or date as the parties may mutually
agree. At the Closing, (i) the Purchaser shall deliver to the Company the
purchase price as set forth in Section 1.2, (ii) the Company shall deliver to
the Purchaser the Shares and the Warrant and (iii) the Purchaser and the Company

- 16 -



--------------------------------------------------------------------------------



 



shall execute and deliver the Registration Rights Agreement and the Joint
Venture Purchase Agreement.
ARTICLE V
COVENANTS
5.1 Completion of Transaction.

  (a)   The Company covenants and agrees with the Purchaser to perform all
obligations required to be performed by the Company under this Agreement, and to
use commercially reasonable efforts to do such acts and things as may be
necessary in order to complete the transactions contemplated by this Agreement
as soon as reasonably practicable following the satisfaction of the conditions
thereto, including taking or causing to be taken all commercially reasonable
steps necessary to satisfy the conditions set forth in Article VII.     (b)  
The Purchaser covenants and agrees with the Company to perform all obligations
required to be performed by the Purchaser under this Agreement, and to use
commercially reasonable efforts to do such acts and things as may be necessary
in order to complete the transactions contemplated by this Agreement as soon as
reasonably practicable following the satisfaction of the conditions thereto,
including taking or causing to be taken all commercially reasonable steps
necessary to satisfy the conditions set forth in Article VIII.

5.2 NYSE Approval.
     Within two business days following the date hereof, the Company shall file
with the NYSE a supplemental listing application with respect to the Shares and
the Warrant Shares, and the Company shall use commercially reasonable efforts to
cause the listing of the Shares and Warrant Shares to be approved by the NYSE,
subject to official notice of issuance.
5.3 RioCan Guarantee.
     RioCan shall unconditionally and irrevocably guarantee the due and punctual
payment and performance by the Purchaser of all of its covenants, agreements and
obligations under this Agreement pursuant to the Guaranty.
ARTICLE VI
INDEMNIFICATION
6.1 Indemnity.
     The Company and the Operating Partnership agree, jointly and severally, to
indemnify, release, defend and hold harmless the Purchaser and its affiliates,
nominees, successors and agents and the respective directors, trustees,
officers, agents and employees of each of the foregoing (the “Indemnified
Parties”) from and against all losses, claims, damages, liabilities, penalties,
fines, judgments, suits, awards, sanctions, fees, whatsoever or other costs or
expenses to which an Indemnified Party may become subject, other than those
relating to such

- 17 -



--------------------------------------------------------------------------------



 



Indemnified Party’s fraud, willful misconduct or gross negligence or such
Indemnified Party’s breach of, default under or non-compliance in any material
respect with any material representation, warranty, term, condition or covenant
of this Agreement, which arise out of or relate to or result from, directly or
indirectly, any breach or default of or under any representation, warranty,
covenant or agreement of the Company or the Operating Partnership contained
herein. In addition to the foregoing, the Company and the Operating Partnership
agree, jointly and severally, to reimburse each Indemnified Party for all
reasonable legal or other expense incurred in connection with investigating,
defending or participating in any action or other proceeding relating to any
such losses or liabilities (whether or not such Indemnified Party is a party to
such action or proceeding).
6.2 Indemnity by the Purchaser.
     The Purchaser agrees to indemnify, release, defend and hold harmless the
Company and its subsidiaries, affiliates, nominees, successors and agents and
the respective directors, trustees, officers, agents and employees of each of
the foregoing (the “Company Indemnified Parties”) from and against all losses,
claims, damages, liabilities, penalties, fines, judgments, suits, awards,
sanctions, fees whatsoever or other costs or expenses to which a Company
Indemnified Party may become subject, other than those relating to such Company
Indemnified Party’s fraud, willful misconduct or gross negligence or such
Company Indemnified Party’s breach of, default under or non compliance in any
material respect with any material representation, warranty, term, condition or
covenant of this Agreement, which arise out of or relate to or result from,
directly or indirectly, any breach or default of or under any representation,
warranty, covenant or agreement of the Purchaser contained herein. In addition
to the foregoing, the Purchaser agrees to reimburse each Company Indemnified
Party for all reasonable legal or other expense incurred in connection with
investigating, defending or participating in any action or other proceeding
relating to any such losses or liabilities (whether or not such Company
Indemnified Party is a party to such action or proceeding).
6.3 Limitations on Indemnification.

  (a)   No claim for indemnification may be made with respect to a
representation and warranty after the expiration of 18 months from the Closing
Date.     (b)   Except for fraud, willful misconduct or gross negligence,
neither the Company nor the Operating Partnership shall under any circumstances
be liable to the Purchaser for consequential, incidental or punitive damages,
including damages for lost profits or other speculative damages.     (c)   This
Article VI shall be the exclusive remedy of the parties hereto following the
Closing for any losses arising out of any misrepresentation or breach of the
representations or warranties of the parties contained in this Agreement, except
for fraud, willful misconduct or gross negligence. In furtherance of the
foregoing, each of the parties hereto hereby waives, to the fullest extent
permitted under applicable law, any and all rights, claims and causes of action
it may have against the other party hereto, arising under or based upon any law,
other than the right to seek indemnity pursuant to this Article VI or as
provided in the following

- 18 -



--------------------------------------------------------------------------------



 



      sentence. The parties acknowledge that the failure to comply with a
covenant or obligation contained in this Agreement may give rise to an
irreparable injury to a party inadequately compensable in damages. Accordingly,
a party may seek to enforce the performance of this Agreement by injunction or
specific performance upon application to a court of competent jurisdiction.

ARTICLE VII
CLOSING CONDITIONS OF PURCHASER
     The obligations of the Purchaser under this Agreement are subject to the
satisfaction of the following conditions on or prior to the Closing Date, any of
which may be waived in whole or in part by the Purchaser:
7.1 Representations and Warranties.
     The representations and warranties of the Company contained in this
Agreement shall be true and correct as of the date hereof and as of the Closing
Date with the same force and effect as if made on the Closing Date, except to
the extent that any such representation and warranty is made as of a specific
date, in which case such representation and warranty shall be true and correct
on such specific date. If prior to the Closing Date the Purchaser becomes aware
of the breach of or inaccuracy in any representation or warranty made by the
Company in this Agreement, then the Purchaser (a) shall promptly notify the
Company thereof and (b) if the Purchaser elects to consummate this Agreement,
will release the Company from any liability for any loss or damage which may be
sustained by reason of such breach or inaccuracy.
7.2 Covenants.
     The Company will have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company on or
before the Closing Date.
7.3 Director.
     Rags Davloor, as the initial designee of the Purchaser, shall have been
appointed as a director of the Company as provided in Section 9.1.
7.4 Litigation.
     No action, suit or proceeding shall have been instituted by or before any
court or governmental body or instituted or threatened by any governmental
agency or body to restrain or prevent the carrying out of the transactions
contemplated hereby.
7.5 Registration Rights Agreement.
     The Company shall have executed and delivered the Registration Rights
Agreement.

- 19 -



--------------------------------------------------------------------------------



 



7.6 Certificates.
     The Purchaser shall have received a stock certificate representing the
Shares purchased by the Purchaser, plus the Warrant.
7.7 Joint Venture.
     The Operating Partnership, or one or more subsidiaries of the Operating
Partnership, as the case may be, shall have executed and delivered the purchase
and sale agreement between the Operating Partnership and the Purchaser providing
for the purchase by the Purchaser of a direct or indirect 80% interest from the
Operating Partnership, or one or more subsidiaries of the Operating Partnership,
as the case may be, of seven existing properties in the form attached hereto as
Exhibit D (the “Joint Venture Purchase Agreement”).
7.8 NYSE Matters.
     The NYSE shall have approved the listing of the Shares and the Warrant
Shares, subject to official notice of issuance. The Common Stock (other than the
Shares and the Warrant Shares) shall be quoted on the NYSE, and the Company
shall not have received any notice threatening the continued listing of the
Common Stock on the NYSE or notice that the issuance of the Shares, the Warrant
or the Warrant Shares will violate the shareholder approval requirements of the
NYSE.
7.9 Credit Facility.
     The Company shall have used its commercially reasonable efforts to obtain
commitments to renew its Loan Agreement dated January 30, 2004, as amended, in
an amount that would not be less than $196,000,000.
7.10 Opinions of Counsel.
     The Purchaser shall have received opinion letters from Stroock & Stroock &
Lavan LLP in the forms of Schedules A and B attached hereto.
ARTICLE VIII
CLOSING CONDITIONS OF THE COMPANY
     The obligations of the Company under this Agreement are subject to the
satisfaction of the following conditions on or prior to the Closing Date, any of
which may be waived in whole or in part by the Company:
8.1 Representations and Warranties.
     The representations and warranties of the Purchaser contained in this
Agreement shall be true and correct as of the date hereof and as of the Closing
Date with the same force and effect as if made on the Closing Date.
8.2 Covenants.

- 20 -



--------------------------------------------------------------------------------



 



     The Purchaser will have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser on or
before the Closing Date.
8.3 Litigation.
     No action, suit or proceeding shall have been instituted by or before any
court or governmental body or instituted or threatened by any governmental
agency or body to restrain or prevent the carrying out of the transactions
contemplated hereby.
8.4 NYSE Approval.
     The NYSE shall have approved the listing of the Shares and the Warrant
Shares, subject to official notice of issuance.
8.5 Joint Venture.
     The Purchaser shall have executed and delivered the Joint Venture Purchase
Agreement.
8.6 Purchase Price.
     The Company shall have received the purchase price payable by the Purchaser
as provided in Section 1.2.
8.7 Registration Rights Agreement.
     The Purchaser shall have executed and delivered the Registration Rights
Agreement.
8.8 Guaranty.
     The Guaranty shall remain in full force and effect.
ARTICLE IX
POST CLOSING COVENANTS
9.1 Directors.
     Commencing on the Closing Date and as long as the Purchaser and its
affiliates continue to beneficially own more than 9.9% of the outstanding Common
Stock of the Company, the Company shall use its commercially reasonable efforts
to have its Board of Directors include a designee of the Purchaser, such
designee to be either a senior management officer or a member of the board of
trustees of RioCan and who initially shall be Rags Davloor. Without limiting the
generality of the foregoing, the Company shall nominate a designee of the
Purchaser and solicit proxies for the election or re-election, as the case may
be, of such designee to the Board of Directors of the Company at each subsequent
annual meeting of the Company or other election of directors. In the event of
the death or resignation of the Purchaser’s designee (or the rejection of such
designee by the Company’s Board of Directors), the Purchaser shall be entitled
to designate a substitute senior management officer or member of the board of
trustees of RioCan

- 21 -



--------------------------------------------------------------------------------



 



to serve as the Purchaser’s designee on the Company’s Board of Directors. Any
such designee of the Purchaser must be approved by the Board of Directors of the
Company, acting reasonably and in good faith; provided that in the event the
Board of Directors rejects a designee put forward by the Purchaser, it shall
provide a written summary of its good faith reasons for just such rejection to
the Purchaser. Such designee shall not be deemed independent under the rules of
the NYSE. Such designee shall be entitled to receive all written materials
furnished to each committee of the Board of Directors of the Company and to
attend as an observer all such committee meetings.
9.2 Reservation of Common Stock.
     The Company shall reserve and keep available out of its authorized but
unissued Common Stock the number of shares of Common Stock required for issuance
upon exercise of the Warrant, including any additional shares of Common Stock
that may become so issuable by reason of the operation of the anti-dilution
provisions of the Warrant.
9.3 Preemptive Rights.

  (a)   The Company agrees that it will not offer or sell any New Securities (as
defined herein) unless it first offers to the Purchaser the right to purchase a
portion of such New Securities in accordance with, and subject to, the
provisions of this Section 9.3. If the Company proposes to sell any New
Securities, other than pursuant to a Non-Eligible Public Offering (as defined
herein), then the Company shall provide the Purchaser with written notice of the
terms or proposed terms for the sale of the New Securities (the “Notice”). If
the Purchaser wishes to purchase New Securities pursuant to the Notice, it shall
notify the Company by written notice within five business days after the Notice
is delivered how many of such New Securities it desires to purchase. The
Purchaser shall be entitled to purchase up to a number of New Securities equal
to its pro rata percentage ownership of the Company on the Closing Date,
calculated on a fully diluted basis (the “Percentage Interest”). If the
Purchaser does not elect to purchase all of its Percentage Interest, the Company
shall have the right to complete the sale of any New Securities offered to but
not purchased by the Purchaser upon terms no less favorable to the Company than
those specified in the Notice. The Purchaser shall not have any preemptive
rights with respect to any New Securities sold by the Company in a Public
Offering (as defined herein) unless in such Public Offering (i) the New
Securities are anticipated to be priced at more than a 10% discount to the
volume weighted average closing market price of the Common Stock on the NYSE
during the three — trading day period immediately prior to the date of the
Notice, based on the indicative range advised by the underwriters of such Public
Offering or (ii) the Company sells more than 20% of its outstanding Common Stock
in a Public Offering (any Public Offering other than a Public Offering described
in (i) or (ii) above, a “Non-Eligible Public Offering”). In either of such
events, the Purchaser shall have the right to subscribe for up to its Percentage
Interest; provided, however, that it must exercise this right prior to the
anticipated pricing of such Public Offering. The Company agrees to provide
written notice to the Purchaser of a Public Offering in which the Purchaser has

- 22 -



--------------------------------------------------------------------------------



 



      preemptive rights as promptly as practicable under the circumstances, and
in any event prior to the pricing of such Public Offering.

  (b)   The closing of the purchase of New Securities by the Purchaser pursuant
to this Section 9.3 shall occur concurrently with the closing of the sale of the
New Securities and at the same place as such sale or at such other time and
place as the Company and the Purchaser may mutually determine. At such closing,
the Company shall deliver to the Purchaser the certificates representing such
New Securities, free and clear of all liens and encumbrances caused or created
by the Company, and the Purchaser shall pay to the Company the purchase price
for such New Securities by wire transfer of funds to the account and depository
designated by the Company.     (c)   The preemptive rights set forth in this
Section 9.3 shall terminate and be of no further force or effect if the
Purchaser owns less than 9.9% of the outstanding Common Stock of the Company for
more than 60 consecutive days following the earlier of (i) the Purchaser’s
receipt of written notice from the Company that the Shares held by the Purchaser
and its affiliates at such time represent less than 9.9% of the outstanding
Common Stock, and (ii) the public disclosure by the Company of its outstanding
share data demonstrating that the Shares held by the Purchaser and its
affiliates at such time represent less than 9.9% of the outstanding Common
Stock; provided, however, that the 60-consecutive day period requirement shall
only apply if the Purchaser owns less than 9.9% of the outstanding Common Stock
as the result of (x) a Non-Eligible Public Offering or (y) any of the events
described in clauses (i) through (iii) of the definition of New Securities and
provided further that if, as a result of restrictions imposed under applicable
United States securities laws (it being understood that a requirement to
disgorge profits under Section 16(b) of the Exchange Act shall not be deemed or
construed to prevent the acquisition by the Purchaser of additional shares of
Common Stock for purposes of this proviso), the Company’s Code of Business
Conduct and Ethics or otherwise imposed by the Company, the Purchaser is
prevented from acquiring additional shares of Common Stock during the
60-consecutive day period referred to above, such period shall be extended by
that number of days equal to the number of days during such 60-day period the
Purchaser was prevented from acquiring additional shares, with such extension to
start on the trading day following the later of (i) the last day of such 60-day
period and (ii) the last day that such trading restrictions are applicable to
the Purchaser.     (d)   The Purchaser shall be entitled to assign its rights
under this Section 9.3 to an affiliate of the Purchaser.     (e)   “New
Securities” means shares of Common Stock of the Company, or any securities that
are convertible into or exchangeable for Common Stock, or any right, option or
warrant to acquire any Common Stock of the Company, except for the following:
(i) the issuance, grant or sale of Common Stock, options to purchase Common
Stock or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any stock option, stock bonus or other stock

- 23 -



--------------------------------------------------------------------------------



 



      plan or arrangement adopted by the Company, (ii) the issuance of
securities by the Company in connection with an acquisition, merger, joint
venture, or sale or purchase of assets, (iii) any Common Stock issuable upon the
redemption of outstanding Units in the Operating Partnership, or (iv) Warrant
Shares.

  (f)   “Public Offering” means a distribution of New Securities in an
underwritten public offering pursuant to a registration statement filed with and
declared effective by the SEC pursuant to the Securities Act.

9.4 Hold Period.
     The Purchaser agrees that without the prior written consent of the Company,
which consent shall not be unreasonably withheld, it will not be permitted to
sell, assign, transfer, encumber, pledge or otherwise dispose of (collectively,
a “Transfer”) any Shares, the Warrant or the Warrant Shares for a period of one
year after the Closing Date other than (i) to one or more affiliates of the
Purchaser, or (ii) pursuant to a tender or exchange offer for the Common Stock.
Thereafter, subject to compliance with applicable federal and state securities
laws no other restrictions on Transfer shall apply except that the Purchaser
shall provide to the Company at least 30 days’ notice of its intent to Transfer
any Shares, Warrant or Warrant Shares (other than any Transfer through the
facilities of the NYSE (for which no prior notice shall be required). The
obligation not to Transfer for a period of one year after the Closing Date shall
not apply to any New Securities acquired by the Purchaser pursuant to
Section 9.3 or Section 9.6(c).
9.5 Tax Representations.
     For so long as the Purchaser and its affiliates own Shares representing at
least 9.9% of the outstanding Common Stock, the Purchaser will use its
reasonable commercial efforts to perform a periodic review to ascertain that the
tax representations contained in Section 3.9 of this Agreement remain accurate
and immediately will notify the Company upon determining that any of such tax
representations is no longer true and correct or if it becomes aware of facts
that it reasonably expects will cause any of the tax representations contained
in Section 3.9 to no longer be true and correct.
9.6 Restrictions on Certain Actions.

  (a)   For a period ending on the third anniversary of the Closing Date, except
as provided in Section 9.3, Section 9.6(b) or Section (c), the Purchaser,
without the prior consent of the Board of Directors of the Company (excluding
the director designated by the Purchaser), will not, nor will it permit any
affiliate of the Purchaser to:

  (i)   acquire (other than through a stock split, stock dividend,
reorganization, recapitalization, merger, consolidation or other distribution
made to holders of Common Stock of the Company), directly or indirectly or in
conjunction with or through any other person, by purchase or otherwise,
beneficial ownership of any additional Shares or any other securities of the
Company (the “Securities”);

- 24 -



--------------------------------------------------------------------------------



 



  (ii)   directly or indirectly or through any other person, solicit proxies
with respect to Securities under any circumstances or become a “participant” in
any “election contest” relating to the election of directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act);
provided that the foregoing shall not be deemed to prohibit (a) Purchaser from
voting (or casting a written consent solicited by the Company) regarding its
shares of Common Stock in the manner it deems appropriate or (b) Purchaser’s
designee on the Board of Directors of the Company from participating in board
deliberations, subject to compliance with the Company’s governing documents;    
(iii)   deposit any Securities in a voting trust, or subject any Securities to a
voting or similar agreement;     (iv)   directly or indirectly or through or in
conjunction with any other person, engage in a tender or exchange offer for
Securities made by any other person or entity without the prior approval of the
Company, or engage in any proxy solicitation or any other activity with any
other person or entity relating to the Company without the prior approval of the
Company; or     (v)   take any action alone or in concert with any other person
to acquire or change the control of the Company or, directly or indirectly,
participate in, or encourage the formation of, any group seeking to obtain or
take control of the Company.

  (b)   Notwithstanding the provisions of Section 9.6(a), the Purchaser shall be
permitted to acquire additional shares of Common Stock in the open market in an
amount sufficient so as to maintain its Percentage Interest if the Shares owned
by it and its affiliates come to represent less than its Percentage Interest as
a result of (i) the issuance, grant or sale of Common Stock, options to purchase
Common Stock or Common Stock issuable upon the exercise of options or other
equity awards pursuant to any stock option, stock bonus or other stock plan or
arrangement adopted by the Company, (ii) the issuance of securities by the
Company in connection with an acquisition, merger, joint venture, or sale or
purchase of assets, (iii) any Common Stock issuable upon the redemption of
outstanding Units in the Operating Partnership, or (iv) a Non Eligible Public
Offering; provided, however, that notwithstanding anything to the contrary
contained in this Agreement, if at any time or from time to time the Purchaser
does not elect to purchase its Percentage Interest of New Securities as provided
in Section 9.3, then the Percentage Interest shall automatically be reduced each
such time to be calculated on a fully diluted basis at the time of each closing
of the sale of New Securities.     (c)   Notwithstanding the provisions of
subsection (a) of this Section 9.6 in the event that a public tender offer is
made for the Company and not withdrawn or in the event that the Board of
Directors of the Company announces (i) a recommended sale or merger transaction
or (ii) a process to solicit proposals to acquire or merge

- 25 -



--------------------------------------------------------------------------------



 



      with the Company, then the restrictions contained in Section 9.6(a) shall
no longer apply and the Purchaser will not be contractually restricted in any
way from acquiring additional securities of the Company or making an offer to
acquire the Company or taking any other actions that would otherwise be
prohibited under Section 9.6(a). Notwithstanding anything to the contrary in
this Section 9.6, nothing shall prevent the Purchaser from making a confidential
proposal to the Board of Directors of the Company relating to an offer for the
Company’s Securities or assets or another business combination or strategic
transaction involving the Purchaser (or an affiliate of the Purchaser) and the
Company.

9.7 NYSE Matters.
     The Company will use its commercially reasonable efforts to (i) cause the
Common Stock, including the Shares and the Warrant Shares, to continue to be
listed on the NYSE, subject to, in the case of Shares and Warrant Shares,
official notice of issuance and (ii) cause the Common Stock (other than the
Shares and the Warrant Shares) to be quoted on the NYSE.
9.8 Filings.
     The Company shall file with the SEC on a timely basis a report on Form 8-K
or such other appropriate form as determined by counsel to the Company, relating
to the transactions contemplated by this Agreement. The Company shall timely
file with the NYSE all other documents and notices required by the NYSE of
companies that have or will have issued securities that are traded on the NYSE.
The Purchaser shall file with the SEC on a timely basis a Schedule 13D and
Form 3 and such amendments or other appropriate forms as determined by counsel
to the Purchaser, relating to the transactions contemplated by this Agreement.
9.9 Investment Company Act.
     The Company shall use its commercially reasonable efforts to conduct its
affairs, and shall use its commercially reasonable efforts to cause the affairs
of its subsidiaries to be conducted, in such a manner so as to reasonably ensure
that neither the Company nor any of its subsidiaries will be or become an
“investment company,” as such term is defined in the Investment Company Act.
9.10 Securities Act and Exchange Act.
     Each of the Company and the Purchaser shall use its commercially reasonable
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force.
9.11 Sarbanes-Oxley Act.
     The Company shall use its commercially reasonable efforts to comply with
all effective applicable provisions of the Sarbanes- Oxley Act of 2002.
9.12 Credit Facility.

- 26 -



--------------------------------------------------------------------------------



 



     The Company shall use its commercially reasonable efforts to obtain
commitments to renew its Loan Agreement dated January 30, 2004, as amended, in
an amount that would not be less than $196,000,000.
9.13 Contribution of Net Proceeds to Operating Partnership
     Immediately following the Closing, the Company shall contribute to the
Operating Partnership the net proceeds received by the Company from the issuance
of the Shares and the Warrant in consideration for the issuance of the OP Units
and the OP Warrant to the Company pursuant to Section 4.5(g) of the OP
Partnership Agreement.
ARTICLE X
MISCELLANEOUS
10.1 Entire Understanding.
     This Agreement, the exhibits attached hereto and the confidentiality
agreement dated September 25, 2009 between the Company and RioCan (the
“Confidentiality Agreement”) state the entire understanding between the parties
with respect to the subject matter hereof, and supersede all prior oral and
written communications and agreements, and all contemporaneous oral
communications and agreements, with respect to the subject matter hereof. The
Confidentiality Agreement shall remain in full force and effect in accordance
with its terms notwithstanding the execution of this Agreement; provided that
the provisions of Section 9.6 of this Agreement shall govern the parties from
and after the Closing Date and the 24—month standstill described in the
Confidentiality Agreement shall terminate and be of no further force or effect
from and after such time. This Agreement may not be amended, modified or waived
except by an instrument in writing signed by each of the parties hereto.
10.2 Parties in Interest.
     This Agreement shall bind, benefit, and be enforceable by and against each
party hereto and its successors and permitted assigns; provided, however, that
neither party may assign this Agreement without the prior consent of the other
party. Nothing in this Agreement shall confer any rights or liabilities upon any
person or entity that is not a party to this Agreement, except as expressly
provided herein.
10.3 Severability.
     If any provision of this Agreement is construed to be invalid, illegal or
unenforceable, then the remaining provisions hereof shall not be affected
thereby and shall be enforceable without regard thereto.
10.4 Section Headings.
     Article and Section headings in this Agreement are for convenience of
reference only, do not constitute a part of this Agreement, and shall not affect
its interpretation.
10.5 Inclusion.

- 27 -



--------------------------------------------------------------------------------



 



     Where the words “including” or “includes” is used in this Agreement, it
means “including (or includes) without limitation”.
10.6 Brokers.
     The Company represents and warrants to the Purchaser that no brokerage
commission or finder’s fees have been incurred by the Company in connection with
the sale of the Shares and Warrant to the Purchaser, except for the engagement
by the Company of Goldman, Sachs & Co.
10.7 Counterparts.
     This Agreement may be executed simultaneously in several counterparts and
by facsimile, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument.
10.8 Notices.
     All notices hereunder shall be in writing and shall be deemed to have been
given at the time when hand delivered, when received if sent by telecopier or by
same day or overnight recognized commercial courier service, or three days after
mailed by registered or certified mail, addressed to the address below stated of
the party to which notice is given, or to such changed address as such party may
have fixed by notice:
     To the Company or the Operating Partnership:
Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
Fax No. 516-767-6497
-with a copy to-
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention: Martin H. Neidell
Fax No. 212-806-7836
     To Purchaser or RioCan:
RioCan Real Estate Investment Trust
RioCan Yonge Eglinton Centre
2300 Yonge Street, Suite 500, PO Box 2386
Toronto, Ontario M4P 1E4

- 28 -



--------------------------------------------------------------------------------



 



Attention: Rags Davloor
Fax No. 416 866-3020
-with a copy to-
(before December 19, 2009)
Goodmans LLP
250 Yonge Street, Suite 2400
Toronto, Ontario M5B 2M6
(on and after December 19, 2009)
Goodmans LLP
Bay Adelaide Centre
333 Bay Street, Suite 3400
Toronto, Ontario M5H 2S7
Attention: David Matlow
Fax No. 416 979-1234
provided, however, that any notice of change of address shall be effective only
upon receipt.
10.9 Survival of Representations.
     All representations, warranties and covenants contained in this Agreement
shall survive the execution and delivery of this Agreement and the Closing Date,
but, in the case of such representations and warranties, shall terminate and be
of no further force or effect 18 months after the Closing Date.
10.10 Officers and Trustees of RioCan.
     The Company and the Operating Partnership each acknowledge that this
Agreement shall be conclusively taken to have been executed by, or by officers
of RioCan on behalf of, the trustees of RioCan only in their capacity as
trustees of RioCan. The Company and the Operating Partnership each hereby
disavow any liability upon and waive any claim against holders of units of
RioCan and annuitants under plans of which holders of units of RioCan act as
trustee or carrier and the obligations created hereunder are not personally
binding upon, nor shall resort be had to, nor shall recourse or satisfaction be
sought from, the private property of any trustee or officer of RioCan or any
holder of units of RioCan or annuitant, but the property of RioCan from time to
time or a specific portion thereof only shall be bound. It is agreed that the
benefit of this provision is restricted to the trustees and officers of RioCan,
each holder of units issued by RioCan and annuitants and, solely for that
purpose, the undersigned signing officers of RioCan have entered into this
provision as agent and trustee for and on behalf of the trustees of RioCan, each
holder of units of RioCan and each annuitant.
10.11 Specific Performance.

- 29 -



--------------------------------------------------------------------------------



 



     Without limiting or waiving any rights or remedies of either of the parties
hereto, the parties hereto agree that irreparable damage would occur in the
event any provisions of this Agreement were not performed by the parties in
accordance with the terms hereof and that each of the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
by the other party and to seek specific performance of the obligations of the
other party under this Agreement in any court of the United States or the State
of New York having jurisdiction as agreed to in Section 10.15, this being in
addition to any other remedy to which they are entitled at law or in equity.
10.12 Waiver of Jury Trial.
     Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereby.
10.13 Mutual Drafting; Expenses; Press Release.
     Each party hereto has participated in the drafting of this Agreement, which
each party acknowledges is the result of negotiations among the parties. Each
party to this Agreement shall pay its own expenses in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereunder, including the fees of any attorneys, accountants or
others engaged by such party. Each of the Company and the Purchaser shall
consult with each other before issuing, and shall provide each other a
reasonable opportunity to review and comment on, any press release with respect
to this Agreement and the transactions contemplated hereby, and shall not issue
any press release without the prior approval of the other party, except as may
be required by applicable law, in which case the party required to make the
release shall use its reasonable best efforts to allow the other party a
reasonable time to approve such release in advance of issuing such release.
10.14 Dollar Amounts.
     All references to $ or dollars in this Agreement shall be to U.S. dollars.
10.15 Controlling Law.
     THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW. ANY DISPUTES OR CLAIMS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED OR DOCUMENTS REQUIRED HEREBY
SHALL BE SUBMITTED TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE AND
CITY OF NEW YORK SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT
OF NEW YORK, AND APPROPRIATE APPELLATE COURTS THEREFROM. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE

- 30 -



--------------------------------------------------------------------------------



 



LAYING OF VENUE OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
THIS CONSENT TO JURISDICTION IS BEING GIVEN SOLELY FOR PURPOSES OF THIS
AGREEMENT AND IS NOT INTENDED TO, AND SHALL NOT, CONFER CONSENT TO JURISDICTION
WITH RESPECT TO ANY OTHER DISPUTE IN WHICH A PARTY TO THIS AGREEMENT MAY BECOME
INVOLVED. EACH OF THE PARTIES HERETO HEREBY CONSENTS TO PROCESS BEING SERVED BY
ANY PARTY TO THIS AGREEMENT IN ANY SUIT, ACTION, OR PROCEEDING OF THE NATURE
SPECIFIED IN THIS SECTION 10.15 BY PROVIDING A COPY THEREOF IN THE MANNER
SPECIFIED BY THE PROVISIONS OF SECTION 10.8.

- 31 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Purchaser, RioCan, the Company and the Operating
Partnership have executed this Agreement as of the date first written above.

            RioCan Holdings USA Inc.
      By:           Name:           Title:           RioCan Real Estate
Investment Trust
      By:           Name:           Title:           Cedar Shopping Centers,
Inc.
      By:           Name:           Title:           Cedar Shopping Centers
Partnership L.P.
      By:   Cedar Shopping Centers Inc., its general partner               By:  
        Name:           Title:        

- 32 -



--------------------------------------------------------------------------------



 



Schedule 2.4

1.   Registration Rights Agreement dated April, 2005 between Cedar Shopping
Centers, Inc. and each of the investors listed on Schedule A attached thereto.  
2.   Registration Rights Agreement dated June 9, 2006 between Cedar Shopping
Centers Partnership, L.P. and the investor listed on Schedule A attached
thereto.   3.   Amended and Restated Limited Partnership Agreements of
Cedar-Pennsboro Commons, LP dated December 6, 2007 by and among Cedar Pennsboro
Commons GP, LLC, Cedar Pennsboro Commons LP, LLC and Homburg Holdings (U.S.),
Inc.   4.   Amended and Restated Limited Partnership Agreements of
Cedar-Fieldstone Marketplace, LP dated December 6, 2007 by and among
Cedar-Fieldstone SPE, LLC, Cedar Shopping Centers Partnership, L.P. and Homburg
Holdings (U.S.), Inc.   5.   Amended and Restated Limited Partnership Agreements
of Cedar-Stonehedge, LP dated December 6, 2007 by and among Cedar Stonehedge
Square GP, LLC, Cedar Stonehedge Square LP, LLC and Homburg Holdings (U.S.),
Inc.   6.   Amended and Restated Limited Partnership Agreements of Cedar-Meadows
Marketplace, LP dated December 6, 2007 by and among Cedar Meadows Marketplace
GP, LLC, Cedar Meadows Marketplace LP, LLC and Homburg Holdings (U.S.), Inc.  
7.   Amended and Restated Limited Partnership Agreements of Cedar-Aston Center,
LP dated December 6, 2007 by and among Cedar Aston Center GP, LLC, Cedar Aston
Center LP, LLC and Homburg Holdings (U.S.), Inc.   8.   Amended and Restated
Limited Partnership Agreements of Cedar-Spring Meadow, LP dated December 6, 2007
by and among Cedar Spring Meadow GP, LLC, Cedar Spring Meadow LP, LLC and
Homburg Holdings (U.S.), Inc.   9.   Amended and Restated Limited Partnership
Agreements of Cedar-Ayr Town Center, LP dated December 6, 2007 by and among
Cedar Ayr Town Center GP, LLC, Cedar Ayr Town Center LP, LLC and Homburg
Holdings (U.S.), Inc.   10.   Amended and Restated Limited Partnership
Agreements of Cedar-Scott Town Center, LP dated December 6, 2007 by and among
Cedar Scott Town Center GP, LLC, Cedar Scott Town Center LP, LLC and Homburg
Holdings (U.S.), Inc.   11.   Amended and Restated Limited Partnership
Agreements of Cedar-Parkway Plaza, LP dated December 6, 2007 by and among Cedar
Parkway Plaza GP, LLC, Cedar Parkway Plaza LP, LLC and Homburg Holdings (U.S.),
Inc.   12.   Second Amended and Restated Agreement of Limited Partnership of
Inrevco Associates, L.P. dated November 14, 2006 between Fia Realty Group, Inc.,
Cedar Shopping Centers Partnership, L.P. and each of the persons listed on
Exhibit A thereto.

 



--------------------------------------------------------------------------------



 



13.   Amended and Restated Limited Liability Company Agreement of
Cedar-Bloomsburg LLC dated January 1, 2008 between Cedar Shopping Centers
Partnership, L.P. and WP Bloomsburg Associates, L.P.   14.   Limited Liability
Company Agreement of Cedar-Ironwood Cypress Hall LLC dated October 15, 2007
between Cedar Shopping Centers Partnership, L.P. and IPG Cypress Hall Company,
LLC.   15.   Agreement of Limited Partnership of Limerick HC Realty Partners,
L.P. dated September 12, 2008 Limerick HC General, LLC, Cedar-Limerick LLC and
each of the limited partners identified on Schedule 1 thereto.   16.   Limited
Liability Company Agreement of Cedar PCP-New London, LLC dated January 30, 2009
between Cedar-New London SPE, LLC and PCP New London LLC.   17.   Limited
Liability Company Agreement of Cedar PCP-San Souci, LLC dated February 10, 2009
between Cedar-San Souci, LLC and PCP San Souci LLC.   18.   Agreement of Limited
Partnership of CF Pottsgrove Associates, L.P. dated March 31, 2007 among Upland
FC Associates, L.P., Cedar Pottsgrove, LLC and Pottsgrove FC General, LLC.   19.
  Restated and Amended Agreement of Limited Partnership of Hamilton FC
Associates, L.P. dated as of April, 2008 between Hamilton FC General, LLC,
Cedar-Hamilton, LLC and the other limited partners identified on Schedule 1
attached thereto.   20.   Draft Limited Liability Company Agreement of
Cedar-Naugatuck, LLC dated October, 2009, to be effective as of January 1, 2009,
between Cedar Shopping Centers Partnership, L.P., and Naugatuck, LLC.

 



--------------------------------------------------------------------------------



 



Schedule 2.32

                          Cedar Ownership     Joint Ventures   Property  
Interest   Fee Owning Entity
Homburg Joint Ventures
  Aston Center     20 %   Cedar-Aston Center, LP
Homburg Joint Ventures
  Ayr Town Center     20 %   Cedar-Ayr Town Center, LP
Homburg Joint Ventures
  Fieldstone Marketplace     20 %   Cedar-Fieldstone Marketplace, LP
Homburg Joint Ventures
  Meadows Marketplace     20 %   Cedar-Meadows Marketplace, LP
Homburg Joint Ventures
  Parkway Plaza     20 %   Cedar-Parkway Plaza, LP
Homburg Joint Ventures
  Pennsboro Commons     20 %   Cedar-Pennsboro Commons, LP
Homburg Joint Ventures
  Scott Town Center     20 %   Cedar-Scott Town Center, LP
Homburg Joint Ventures
  Spring Meadow Shopping Ctr.     20 %   Cedar-Spring Meadow, LP
Homburg Joint Ventures
  Stonehedge Square     20 %   Cedar-Stonehedge Square, LP
WP Realty Joint Venture
  Columbia Mall     75 %   Cedar-Bloomsburg, LLC
Fameco Cedar Joint Ventures
  Upland Square     60 %   CF Pottsgrove Associates, L.P.
Fameco Cedar Joint Ventures
  Crossroads II (Stroudsburg)     60 %   Hamilton FC Associates, L.P.
PCP Cedar Joint Ventures
  New London Mall     40 %   Cedar PCP New London, LLC
PCP Cedar Joint Ventures
  San Souci Plaza     40 %   Cedar-PCP San Souci, LLC
Hirshland Joint Venture
  Heritage Crossing     60 %   Limerick HC Realty Partners, L.P.
J. Joseph Joint Venture1
  CVS at Naugatuck     50 %   Cedar-Naugatuck, LLC
Inrevco Joint Venture
  11601 Roosevelt Blvd.     76.3     Inrevco Associates, L.P.

 

1   The J. Joseph Joint Venture is in progress and is not yet completed.

 



--------------------------------------------------------------------------------



 



Exhibit A
GUARANTY
     This Guaranty is given this 26th day of October, 2009, by RioCan Real
Estate Investment Trust, an unincorporated closed end trust constituted in
accordance with the laws of the Province of Ontario (the “Guarantor”), in favor
of Cedar Shopping Centers, Inc., a Maryland corporation, and Cedar Shopping
Centers Partnership, L.P., a Delaware limited partnership (collectively
“Cedar”).
     WHEREAS, pursuant to a securities purchase agreement dated the date hereof
(the “Agreement”), a direct or indirect wholly-owned subsidiary of the Guarantor
(the “Purchaser”) will be acquiring shares of common stock and warrants to
purchase common stock of Cedar Shopping Centers, Inc.;
     WHEREAS, the Guarantor is the direct or indirect sole stockholder of the
Purchaser and expects to derive a financial advantage from this Guaranty; and
     WHEREAS, in order to induce Cedar to enter into the Agreement with
Purchaser, the Guarantor has agreed to give this Guaranty in favor of Cedar.
     NOW, THEREFORE, FOR VALUE RECEIVED, THIS GUARANTY WITNESSETH as follows:
     1. The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the due performance and prompt payment in full of any and all
existing and future obligations of any and all kinds of the Purchaser to Cedar
arising out of or in connection with the Agreement. If any term, condition or
provision of the Agreement or the application thereof to any party or
circumstance shall be ruled invalid, illegal or unenforceable in any respect,
the validity, legality

 



--------------------------------------------------------------------------------



 



or enforceability of any term, condition or provision of this Guaranty shall not
in any manner be affected or impaired.
     2. The liability of the Guarantor under this Guaranty is an absolute,
primary, direct, present and unconditional guaranty of payment and performance
and may be enforced without Cedar first attempting to collect from or without
Cedar first resorting to any rights or remedies Cedar may have against the
Purchaser or any other person or entity.
     3. The Guarantor hereby acknowledges that no release or extinguishment of
the Purchaser’s obligations or liabilities (other than in accordance with the
terms of the Agreement or otherwise with the written agreement of Cedar),
whether by decree in any bankruptcy proceeding or otherwise, shall affect the
continuing validity and enforceability of this Guaranty.
     4. The Guarantor hereby consents to all of the terms and provisions of the
Agreement as the same may be from time to time hereafter amended or changed, and
waives and agrees not to assert as a defense in any action upon this Guaranty
(a) notice of any amendment, modification or change in any term, condition or
provision of the Agreement; (b) notice of any default under the Agreement;
(c) demand for performance or observance of, and any enforcement of any term,
condition or provision of, or any pursuit or exhaustion of any rights or
remedies against Purchaser; and (d) to the extent it may lawfully do so, any and
all demands and notices of every kind and description with respect to the
foregoing or which may be required to be given by any statute or rule of law and
any defense of any kind which it may now or hereafter have with respect to this
Guaranty or the Agreement, except to the extent any such defense is available to
Purchaser.

- 2 -



--------------------------------------------------------------------------------



 



     5. No failure on the part of Cedar to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver under this
Guaranty, nor shall any single or partial exercise by Cedar of any right, remedy
or power hereunder preclude any other or future exercise of any other right,
remedy or power.
     6. The Guaranty herein contained shall be a continuing guaranty and shall
remain in full force until all of the obligations of the Purchaser under the
Agreement shall have been satisfied in full.
     7. This Guaranty shall be binding upon the Guarantor, its successors and
assigns, and shall inure to the benefit of Cedar, its successors and assigns.
     8. Cedar acknowledges that this letter agreement shall be conclusively
taken to have been executed by, or by officers of the Guarantor on behalf of,
the trustees of the Guarantor only in their capacity as trustees of the
Guarantor. Cedar hereby disavows any liability upon and waive any claim against
holders of units of the Guarantor and annuitants under plans of which holders of
units of the Guarantor act as trustee or carrier and the obligations created
hereunder are not personally binding upon, nor shall resort be had to, nor shall
recourse or satisfaction be sought from, the private property of any trustee or
officer of the Guarantor or any holder of units of the Guarantor or annuitant,
but the property of the Guarantor from time to time or a specific portion
thereof only shall be bound. It is agreed that the benefit of this provision is
restricted to the trustees and officers of the Guarantor, each holder of units
issued by the Guarantor and annuitants and, solely for that purpose, the
undersigned signing officers of the Guarantor have entered into this provision
as agent and trustee for and on behalf of the trustees of the Guarantor, each
holder of units of the Guarantor and each annuitant.

- 3 -



--------------------------------------------------------------------------------



 



     9. Any demand or notice to be made or given by Cedar to the Guarantor under
this Guaranty shall be given by notice addressed to the Guarantor at the address
provided in Section 10.8 of the Agreement.
     10. This Guaranty cannot be changed or terminated orally and shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the principles of conflict of laws.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has executed this Guaranty on the day and
year first above mentioned.

            RioCan Real Estate Investment Trust
      By:   /s/ Raghunath Davloor         Name:   Raghunath Davloor       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Exhibit B
THE WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, RECEIPT OF A NO-ACTION
LETTER ISSUED BY THE SECURITIES AND EXCHANGE COMMISSION (TOGETHER WITH EITHER
REGISTRATION OR AN EXEMPTION UNDER APPLICABLE STATE SECURITIES LAWS) OR AN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT THE PROPOSED TRANSACTION WILL
BE EXEMPT FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
CEDAR SHOPPING CENTERS, INC.
NO. W 1
1,428,570 Shares
October 30, 2009
     FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, CEDAR SHOPPING CENTERS, INC., a Maryland corporation (together with
its successors and permitted assigns, the “Company”), hereby certifies that
RIOCAN HOLDINGS USA INC.
or its registered assigns is entitled to subscribe for and purchase, during the
period specified in this Warrant (this “Warrant”), 1,428,570 shares (subject to
adjustment as hereinafter provided) of duly authorized, validly issued, fully
paid and non-assessable shares of common stock of the Company, $0.06 par value
(“Common Stock”), at an initial exercise price of $7.00 per share (“Exercise
Price”), subject, however, to the provisions and upon the terms and conditions
hereinafter set forth. This Warrant is issued pursuant to the Securities
Purchase Agreement dated October 26, 2009 among the Company, Cedar Shopping
Centers Partnership, L.P., RioCan Real Estate Investment Trust and RioCan
Holdings USA Inc. (the “Purchase Agreement”), and, by execution of the Purchase
Agreement, the holder hereof has agreed (and any transferee of this Warrant will
agree) to comply with the obligations set forth herein and therein.

1.   Exercise of This Warrant. The rights represented by this Warrant may be
exercised by the holder hereof, in whole or in part (but not as to a fractional
share of Common Stock), by the surrender of this Warrant (properly endorsed if
required) at the office of the Company, 44 South Bayles Avenue, Port Washington,
New York 11050, or such other office or agency of the Company as the Company may
designate by notice in writing to the holder hereof at the address of such
holder appearing on the books of the Company, at

 



--------------------------------------------------------------------------------



 



    any time and from time to time after the date hereof and before 5:00 P.M.,
New York City time, two years from the date hereof (the “Exercise Period”) upon
payment to the Company of the Exercise Price for such shares.

    The Exercise Price for shares of Common Stock issuable upon exercise of this
Warrant shall be payable as follows: (a) by payment to the Company of the
Exercise Price in cash, by check or by wire transfer of funds or (b) by
surrender to the Company for cancellation of notes or debt securities of the
Company having a principal balance plus accrued interest on the date of exercise
equal to the Exercise Price for such shares or (c) by a combination of the
methods described in clauses (a) and (b) above. The Company agrees that the
shares so purchased shall be deemed to be issued to the holder hereof as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered and payment made for such shares as
aforesaid. Certificates for the shares of Common Stock so purchased shall be
delivered to the holder hereof as promptly as practicable after the rights
represented by this Warrant shall have been so exercised, and, unless this
Warrant has expired, a new Warrant representing the number of shares, if any,
with respect to which this Warrant shall not then have been exercised shall also
be delivered to the holder hereof within such time.

2.   Reservation, Issuance and Listing of Stock.

  A.   A. The Company will at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock, solely for
the purpose of issue upon exercise of the Warrant, such number of shares of
Common Stock as shall then be issuable upon exercise of the Warrant. The Company
will, at its expense, use its commercially reasonable efforts to cause such
shares to be listed (subject to issuance or notice of issuance) on all stock
exchanges, if any, on which the Company’s Common Stock may become listed during
the Exercise Period.     B.   The Company covenants that all shares which may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be duly authorized and validly issued, fully paid and nonassessable,
not subject to preemptive rights and free from all taxes, liens, charges and
security interests with respect to the issue thereof.

3.   Exercise Price. The above provisions are, however, subject to the
following:

  A.   Initial Exercise Price. The initial Exercise Price of $7.00 per share
shall be subject to adjustment from time to time as hereinafter provided.     B.
  Adjustment of Exercise Price and Number of Shares of Common Stock Issuable.
The Exercise Price and number of shares of Common Stock issuable upon exercise
hereof shall be subject to adjustment from time to time in accordance with the
following provisions, such adjustments shall take effect at the close of
business on the date of any such split, subdivision, dividend or combination, as
the case may be:

- 2 -



--------------------------------------------------------------------------------



 



  (1)   In case the Company shall at any time split or subdivide the outstanding
shares of Common Stock or shall issue a stock dividend with respect to the
Common Stock resulting in the issuance of additional shares of Common Stock, the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event shall be proportionally increased and the
Exercise Price in effect immediately prior to such event shall be
proportionately decreased to reflect such split, subdivision or stock dividend,
as the case may be.     (2)   In case the Company shall at any time combine the
outstanding shares of Common Stock, the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event shall be
proportionally decreased and the Exercise Price in effect immediately prior to
such event shall be proportionately increased to reflect such combination.    
(3)   In case the Company shall declare a cash dividend on its Common Stock
(excluding Dividends Paid in the Ordinary Course), the Exercise Price in effect
immediately prior to the record date for such dividend shall be proportionately
reduced immediately thereafter to reflect such dividend; such adjustment shall
be made successively whenever such a record date is fixed. In the event that
such dividend is not so paid, the Exercise Price then in effect shall be
readjusted, effective as of the date when the Board of Directors of the Company
determines not to pay such dividend, to the Exercise Price that would then be in
effect if such record date had not been fixed. For purposes of this Warrant,
“Dividends Paid in the Ordinary Course” shall mean dividends on Common Stock not
to exceed $.225 per share per quarter.

  C.   Reorganization, Consolidation, Merger or Sale. If the Company shall
effect a reorganization, shall merge with or consolidate into another
corporation, or shall sell, transfer or otherwise dispose of all or
substantially all of its assets and pursuant to the terms of such
reorganization, merger, consolidation or disposition of assets, securities,
property or assets of the Company, successor or transferee or an affiliate
thereof or cash are to be received by or distributed to the holders of Common
Stock, then the holder of this Warrant shall have the right thereafter to
receive, upon the exercise of this Warrant, the number of shares of stock or
other securities, property or assets of the Company, successor, transferee or
affiliate thereof or cash receivable upon or as a result of such reorganization,
merger, consolidation or disposition of assets by a holder of the number of
shares of Common Stock equal to that to which the holder of this Warrant upon
the exercise thereof immediately prior to such event would have been entitled.
The provisions of this subsection 3.0 shall similarly apply to successive
reorganizations, mergers, consolidations or dispositions of assets. Upon any
reorganization, consolidation, merger or transfer hereinabove referred to, this
Warrant shall continue in full force and effect and the terms hereof shall be
applicable to the shares of stock and other securities, property, assets and
cash receivable upon the exercise of this Warrant after the consummation of such
reorganization, consolidation, merger or

- 3 -



--------------------------------------------------------------------------------



 



      transfer, as the case may be. The Company shall not effect any such
reorganization, consolidation, merger or transfer unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting therefrom or the corporation purchasing such assets shall, by written
instrument executed and mailed to the registered holder hereof at the last
address of such holder appearing on the books of the Company, (i) assume the
obligation to deliver to such holder such shares of stock, securities, property
or assets as, in accordance with the foregoing provisions, such holder may be
entitled to purchase, and (ii) agree to be bound by all the terms of this
Warrant.     D.   Notice of Adjustment. Upon any adjustment of the Exercise
Price and any increase or decrease in the number of shares of Common Stock
purchasable upon the exercise of this Warrant, then, and in each such case, the
Company, as promptly as practicable thereafter, shall give written notice
thereof to the holder hereof at the address of such holder as shown on the books
of the Company which notice shall state the Exercise Price as adjusted and the
increased or decreased number of shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.  
  E.   Other Notices. In case at any time the Company shall propose to (a)
reorganize, or reclassify the capital stock of the Company, or consolidate,
merge or otherwise combine with, or sell all or substantially all of its assets
to, another person or (b) voluntarily or involuntarily dissolve, liquidate or
wind up of the affairs of the Company; then, in any one or more of said cases,
the Company shall give to the holder hereof at least ten (10) days’ prior
written notice of the date on which the books of the Company shall close or a
record shall be taken for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up.

4.   No Voting Rights. This Warrant shall not entitle the holder hereof to any
voting rights or other rights as a stockholder of the Company.

5.   Transfer and Registration of Warrants. This Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company referred to in Section 1 hereof by the holder hereof in person or his
duly authorized attorney, upon surrender of this Warrant properly endorsed;
provided, that this Warrant may not be transferred or assigned in whole or in
part without compliance with (i) the provisions of the Purchase Agreement, and
(ii) all applicable federal and state securities laws by the transferor and the
transferee (including, to the extent required by law or reasonably requested by
the Company, the delivery of appropriate investment representations in customary
form). Each taker and holder of this Warrant, by taking or holding the same,
consents and agrees that this Warrant, when endorsed in blank, shall be deemed
negotiable, and that the holder hereof, when this Warrant shall have been so
endorsed may be treated by the Company and all other persons dealing with this
Warrant as the absolute owner thereof for any purpose and as the person entitled
to exercise the rights represented by this Warrant, or to the transfer hereof on
the books of the Company, any notice to the contrary notwithstanding; but until
such transfer on such books, the Company may treat the registered holder hereof
as the owner for all purposes.

- 4 -



--------------------------------------------------------------------------------



 



6.   Exchanges of Warrants. This Warrant is exchangeable, upon the surrender
hereof by the holder hereof at such office or agency of the Company, for new
Warrants of like tenor representing in the aggregate the right to subscribe for
and purchase the number of shares that may be subscribed for and purchased
hereunder, each of such new Warrants to represent the right to subscribe for and
purchase such number of shares as shall be designated by said holder hereof at
the time of such surrender.

7.   No Fractional Shares. No fractional shares of Common Stock or scrip
representing fractional shares of Common Stock shall be issued upon the exercise
of the Warrant, but, in lieu thereof, there shall be paid an amount in cash
equal to the same fraction of the closing price of a whole share of Common Stock
on the business day preceding the day of exercise.

8.   Replacement of Warrants. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of the Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.

9.   Remedies. The Company stipulates that the remedies at law of the holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

10.   Notices. Except as otherwise provided herein, any notices hereunder shall
be deemed to have been given five (5) days after having been mailed in the
United States by registered or certified mail, addressed if given to the Company
to the principal office of the Company, Attention: President, or if given to a
holder of this Warrant addressed to such holder at his address as the same shall
appear on the books of the Company.

11.   Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by both the
Company and the holder hereof. This Warrant is being delivered in the State of
New York and shall be construed and enforced in accordance with and governed by
the laws of such State. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect any of the terms hereof.

12.   Expiration of Warrants. At 5:00 P.M. New York time on the last day of its
Exercise Period, the Warrant, if not exercised prior thereto, shall be and
become wholly void and of no value.

13.   No Impairment. The Company shall not by any action, including, without
limitation, amending its charter documents or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of

- 5 -



--------------------------------------------------------------------------------



 



        the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of the holder hereof against
impairment. Without limiting the generality of the foregoing, the Company shall
take all commercially reasonable action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, free and
clear of all liens, and shall use its commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction over it as may be necessary to enable the Company to perform
its obligations under this Warrant.

14.   Supplying Information; Rule 144. The Company shall cooperate with the
holder hereof in supplying such information as may be reasonably necessary for
such holder to complete and file any information reporting forms presently or
hereafter required by the Securities and Exchange Commission (the “Commission”)
as a condition to the availability of an exemption from the Securities Act of
1933, as amended (the “Act”) for the transfer hereof The Company shall use its
commercially reasonable efforts to at all times make public information
available so as to afford the holder hereof the benefits of Rule 144 of the
Commission in connection with resales.

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Cedar Shopping Centers, Inc. has caused this Warrant to
be signed by one of its duly authorized officers.
Dated: October 30, 2009

            CEDAR SHOPPING CENTERS, INC,
      By:   /s/ Leo S. Ullman         Name:   Leo S. Ullman         Title:  
President   

 



--------------------------------------------------------------------------------



 



ELECTION TO PURCHASE
(To be signed only upon exercise of Warrant)

To:   Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, New York 11050
Attn: Leo S. Ullman

     The undersigned, the holder of the within Warrant, hereby irrevocably
elects, to exercise the purchase, right represented by such Warrant for, and to
purchase thereunder, ‘shares of Common Stock of Cedar Shopping Centers, Inc. and
herewith (a) makes payment of $ therefor or (b) surrenders for cancellation
notes or debt securities of the Company equal to the Exercise Price. The
undersigned requests that the certificates for such shares be issued in the name
of, and delivered to,                      , whose address is            
                               .

Dated:                      , 20

     
 
   
 
  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
   
 
   
 
  (Address)
 
   
 
   
 
  (Address)

 



--------------------------------------------------------------------------------



 



 

     Insert here the number of shares called for on the face of the Warrant (or,
in the case of a partial exercise, the portion thereof as to which the Warrant
is being exercised), in either case without making any adjustment for additional
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of the Warrant, may be deliverable upon
exercise.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT
(To be signed only upon transfer of Warrant)
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers all
of the rights of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock of Cedar Shopping Centers, Inc. covered thereby
set forth herein below unto:

          Name of Assignee   Address   No. of Shares
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Dated:                                            ,    
 
  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
   
 
   
 
   
 
  Address
 
   
 
   
 
  (Address)

Signed in the presence of:

     
 
(Signature)
   
 
   
 
(Print)
   

 



--------------------------------------------------------------------------------



 



Exhibit C
REGISTRATION RIGHTS AGREEMENT
     Registration Rights Agreement (this “Agreement”) dated October 30, 2009, by
and between Cedar Shopping Centers, Inc., a Maryland corporation (the
“Company”), and RioCan Holdings USA Inc., a Delaware corporation (the
“Investor”).
WITNESSETH:
     WHEREAS, the Company and the Investor entered into a Securities Purchase
Agreement dated October 26, 2009 (the “Purchase Agreement”) pursuant to which
the Investor will acquire shares of Common Stock of the Company and a Warrant to
acquire shares of Common Stock of the Company;
     WHEREAS, the Company desires to grant to the Investor certain registration
rights with respect to Registrable Securities (as hereinafter defined) acquired
by the Investor pursuant to the Purchase Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration set forth herein, the parties
hereto agree as follows:
1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means shares of common stock, par value $.06 per share, of
the Company.
     “Costs and Expenses” means all of the costs and expenses relating to the
Registration Statement described in Section 2.1 including, but not limited to,
blue-sky expenses, printing expenses, Commission filing fees, Financial Industry
Regulatory Authority fees and fees and disbursements of counsel to the Company;
provided, however, that Costs and Expenses shall not include (x) fees and
disbursements for counsel for any Holder, which shall be borne by such Holder,
or (y) underwriting discounts and commissions and reimbursable underwriters’
expenses attributable to the Registrable Securities being sold by the Selling
Holders thereof, which shall be borne by such Selling Holders pro rata on the
basis of the relative number of Registrable Securities included in the
applicable registration statement. With respect to Piggy Back Registrations
pursuant to Section 2.2(b), the Holders shall bear all Costs and Expenses
relating to inclusion of their Registrable Securities pro rata on the basis of
the relative number of Registrable Securities included in the Piggy Back
Registration, except for fees and disbursements of counsel to the Company.
     “Holder” means (i) the Investor as a holder of Registrable Securities and
(ii) any affiliate of the Investor that is a direct or indirect transferee of
such Registrable Securities from the Investor that has agreed to be bound by the
terms of this Agreement as a Holder.
     “Registrable Securities” means (a) any shares of Common Stock issuable to
the Investor pursuant to the provisions of the Purchase Agreement, (b) any
shares of Common Stock issuable upon exercise of the Warrant granted to the
Investor pursuant to the Purchase Agreement and (c)

 



--------------------------------------------------------------------------------



 



any securities issued as a dividend on or other distribution with respect to, or
in exchange for or in replacement of, the shares of Common Stock referred to in
subsections (a) and (b) above including, without limitation, stock splits,
reclassifications, mergers, consolidations, recapitalizations or similar events;
provided, however, that a security shall cease to be a Registrable Security only
upon it having been effectively registered under the Securities Act and
transferred pursuant to such registration or otherwise transferred to holders
who may trade such security without restriction under the Securities Act, and
the Company has delivered a new certificate or other evidence of ownership, for
such security not bearing a restrictive legend.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal law then in force.
     “Selling Holder” means any Holder who is selling Registrable Securities
pursuant to a public offering registered hereunder.
2. Registration.
     2.1 Registration Procedures and Expenses.
          (a) The Company shall prepare and file with the Commission a
registration statement on Form S-3 meeting the requirements of the Securities
Act relating to the sale of the Registrable Securities by the Holders (the
“Registration Statement”) from time to time. Such Registration Statement
(i) shall be a shelf registration statement providing for the registration and
the sale of Registrable Securities by the Holders on a continuous or delayed
basis pursuant to Rule 415 of the Securities Act, (ii) shall comply as to form
in all material respects with the requirements of Form S-3 and include all
financial statements required by the Commission to be filed therewith or be
incorporated therein, (iii) shall be reasonably acceptable to the Investor’s
counsel and (iv) shall provide for the resale of the Registrable Securities from
time to time pursuant to any method or combination of methods legally available
by the Holders, and the Registration Statement and any form of prospectus
included or incorporated by reference therein (or any prospectus supplement
relating thereto) shall reflect such plan of distribution or method of sale.
          (b) The Company shall, subject to receipt of necessary information
from the Holders, use its reasonable best efforts to cause the Commission to
declare the Registration Statement effective on or prior to the date that is one
year from the date hereof (such date, the “Lockup Termination Date”).
          (c) The Company shall (i) prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be (A) reasonably necessary to keep the
Registration Statement continuously effective until the earliest of (x) twenty
four months after the later of the effective date of the Registration Statement
and the Lockup Termination Date, (y) the date on which all Registrable
Securities have been disposed of under the Registration Statement and (z) such
time as all Registrable Securities have been otherwise transferred to holders
who may: trade such securities without restriction under the Securities Act, and
the Company has delivered a new certificate or other evidence of ownership for
such securities not bearing a restrictive. legend (the earliest of such dates
being referred to herein as the “Expiration Date”); or (B) reasonably

- 2 -



--------------------------------------------------------------------------------



 



requested by the Holders (whether or not required by the form on which the
securities are being registered), and shall use its reasonable best efforts to
cause each such amendment to be declared effective by the Commission, if
required, as soon as practicable after the filing thereof, (ii) cause any
related prospectus to be supplemented by any required supplement, and as so
supplemented to be filed with the Commission pursuant to Rule 424 under the
Securities Act (or any similar provisions then in force under the Securities
Act), to the extent required, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition as may be reasonably
requested from time to time by the Holders and set forth in such Registration
Statement as so amended or such prospectus as so supplemented.
          (d) The Company shall bear the Costs and Expenses of the Registration
Statement.
     2.2 Other Holders; Piggyback Rights.
          (a) The Company shall have the right to include in the Registration
Statement the shares of Common Stock of any shareholder of the Company who has
registration rights enabling it to include its shares in such Registration
Statement, provided that such shares of Common Stock of any other shareholder of
the Company may only be included in the Registration Statement to the extent
such inclusion (i) will not reduce the amount of Registrable Securities of the
Holders included in the Registration Statement and (ii) in the case of an
underwritten offering, based on the written advice of the underwriter for the
Registrable Securities, will not materially adversely affect the proposed
offering price, the timing, the distribution method, or the probability of
success of the offering.
          (b) For a period commencing on the Expiration Date and ending three
years after the Expiration Date, if the Company (i) proposes to file a
registration statement under the Securities Act with respect to an offering of
equity securities by the Company for its own account or for stockholders of the
Company for their account other than a registration statement on Forms S-8 or
S-4 or any equivalent form then in effect and the registration form to be used
may be used for the registration of Registrable Securities, then the Company
shall (A) give written notice of such proposed filing to the Holders as soon as
practicable but in no event less than ten business days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed underwriter(s), if any, of the offering, and (B) offer to the
Holders in such notice the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five
business days following receipt of such notice or (ii) has then in effect a
registration statement under the Securities Act with respect to equity
securities by the Company (other than a registration statement on Forms S-8 or
S-4 or any equivalent form then in effect or the registration statement on Form
S-3 filed by the Company with the Commission on November 17, 2008) and such
registration statement may be used for the registration of Registrable
Securities, then the Company shall register the sale of such number of
Registrable Securities as any Holder may request in writing (any such
registration described in clause (i)(B) or clause (ii) of this Section 2.2(b) is
referred to as a “Piggy—Back Registration”); provided, however, that no request
for a Piggy—Back Registration may be made prior to the Expiration Date. If at
any time after giving written notice of its intention to register

- 3 -



--------------------------------------------------------------------------------



 



any securities and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each Holder
and, (x) in the case of a determination not to register, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities. The Company shall use its
reasonable best efforts to cause such Registrable Securities to be included in
such Piggy—Back Registration and shall use reasonable best efforts to cause the
underwriter(s) of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy—Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All Holders proposing to distribute
their securities through a Piggy—Back Registration that involves an
underwriter(s) shall enter into an underwriting agreement in customary form with
the underwriter(s) selected for such Piggy—Back Registration and (ii) complete
and execute all questionnaires, powers—of—attorney, indemnities, opinions and
other documents required under the terms of such underwriting agreement. The
Holder shall be responsible for all Costs and Expenses with respect to each
Piggy Back Registration pro rata on the basis of the relative number of
Registrable Securities included in the Piggy Back Registration.
          (c) If the underwriter for a Piggy—Back Registration advises the
Company and the Holders in writing that in their opinion the inclusion of
Registrable Securities by a Holder would materially adversely affect the
proposed offering price, the timing, the distribution method, or the probability
of success of the offering, then the Company shall include in such offering, as
to each Holder exercising piggyback rights pursuant to Section 2.2(b) and any
other person or persons having a written contractual right to request their
shares of Common Stock or other securities of the Company be included in such
offering, that number of shares of Common Stock or other securities of the
Company that the Company is so advised can be sold in such offering without
materially adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of the offering, determined
as follows:
          (i) if the registration is undertaken for the Company’s account:
(a) first, the shares of Common Stock or other securities of the Company that
the Company desires to sell and (b) second, any shares of Common Stock or other
securities of the Company held by holders of written contractual piggy—back
registration rights (including the Holders) which can be included therein
without, in the opinion of the underwriters, materially adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of the offering, pro rata among such holders on the basis of the
relative number of shares of Common Stock or other securities of the Company
requested to be included in such registration by such holders, and
          (ii) if the registration is a “demand” registration undertaken at the
demand of persons other than the Holders: (a) first, the shares of Common Stock
or other securities of the Company to be sold for the account of such demanding
persons that can be sold without, in the opinion of the underwriters, materially
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of the offering and (b) second, any shares
of Common Stock or other securities of the

- 4 -



--------------------------------------------------------------------------------



 



Company held by other holders of written contractual piggy—back registration
rights (including the Holders) which can be included therein without, in the
opinion of the underwriters, materially adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of the offering, pro rata among such holders on the basis of the
relative number of shares of Common Stock or other- securities of the Company
requested to be included in such registration by such holders.
     2.3 Other Registration Procedures. With respect to any registration of
Registrable Securities effected pursuant to Section 2.1 or Section 2.2(b), the
Company shall:
          (a) furnish to the Selling Holders with respect to such Registrable
Securities (and to each underwriter, if any, of such Registrable Securities),
without charge, such reasonable number of copies of any registration statement
in respect of such Registrable Securities or any amendment or supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein) and the prospectus included in such registration statement
(including each preliminary prospectus) and such other documents as the Selling
Holders or such underwriter may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Registrable Securities by
such Selling Holders; provided, however, that the obligation of the Company to
deliver copies of prospectuses to the Selling Holders shall be subject to the
receipt by the Company of reasonable assurances from such Selling Holders that
such Selling Holders will comply with the applicable provisions of the
Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such prospectuses;
          (b) use its reasonable best efforts to (x) register and qualify the
Registrable Securities under such other securities or blue sky laws of such
states or jurisdictions specified in writing by the Selling Holders, keep each
such registration or qualification (or exemption therefrom) effective during the
period in which the registration statement for such Registrable Securities is
required to be kept effective, and (y) do any and all other acts and things
which may be necessary or advisable to enable each Selling Holder to consummate
the disposition of the Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify to do business or
consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented;
          (c) enter into and perform customary agreements (including an
underwriting agreement in customary form) and take such other actions
(including, without limitation, participation in road shows and investor
conference calls) as are required in order to expedite or facilitate the sale of
Registrable Securities;
          (d) after the filing of any registration statement in respect of such
Registrable Securities, promptly notify such Selling Holders of any stop order
issued or, to the Company’s knowledge, threatened to be issued by the Commission
and use its reasonable best efforts to prevent the entry of such stop order or
to remove it if entered;
          (e) at the request of any underwriter of the Registrable Securities in
connection with an underwritten offering, furnish (i) an opinion of counsel,
addressed to such underwriters and such Selling Holders, covering such customary
matters as the underwriter and the Selling Holders may reasonably request and
(ii) a comfort letter or comfort letters from the

- 5 -



--------------------------------------------------------------------------------



 



Company’s independent public accountants addressed to the underwriters and such
Selling Holders covering such customary matters as the underwriter or the
Selling Holders may reasonably request;
          (f) provide a CUSIP number for the Registrable Securities included in
any registration statement in respect of such Registrable Securities not later
than the effective date of such registration statement;
          (g) cooperate with such Selling Holders and any underwriter
participating in the disposition of the Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority (“FINRA”);
          (h) during the period when the prospectus is required to be delivered
under the Securities Act, use its reasonable best efforts promptly to file all
documents required to be filed with the Commission pursuant to Section 13(a) of
the Exchange Act; and
          (i) take such other actions as are reasonably required in order to
expedite or facilitate the disposition of Registrable Securities included in any
registration statement in respect of such Registrable Securities.
     2.4 Indemnification by the Company. The Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for the
Holders, each officer, director, trustee, employee and agent of each Holder, and
each person, if any, who controls such Holder or such underwriter within the
meaning of the Securities Act (but, in the case of an underwriter or a
controlling person, only if such underwriter or controlling person agrees to
indemnify the persons mentioned in subdivision (b) of Section 2.5 hereof in
substantially the manner set forth therein), from and against any losses,
claims, damages or liabilities, joint or several, to which such Holder or any
such underwriter, officer, director, trustee, employee, agent or controlling
person becomes subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) (i) are
caused by, arise out of, result from or relate to any untrue statement or
alleged untrue statement of any material fact contained or incorporated by
reference in the Registration Statement under which Registrable Securities were
registered under the Securities Act, the prospectus contained therein, or any
amendment or supplement thereto, including all documents attached thereto or
incorporated by reference therein or (ii) are caused by, arise out of, result
from or relate to the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (iii) are caused by, arise out of, result from or relate to
any violation by the Company of any rule or regulation promulgated under the
Securities Act applicable to the Company and relating to any action or inaction
required of the Company in connection with such registration; and the Company
will reimburse such Holder and any such underwriter, officer, director, trustee,
employee, agent or controlling person for any legal or other expenses reasonably
incurred by such Holder, or any such underwriter, officer, director, trustee,
employee, agent or controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable to any such persons in any such case to the
extent that any such loss, claim, damage, liability or action arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
furnished to the Company in writing by such person expressly for

- 6 -



--------------------------------------------------------------------------------



 



inclusion in any of the foregoing documents. The remedies provided in this
Section 2.4 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to the Holders at law or in equity.
     2.5 Indemnification by the Holders. Each Holder shall:
          (a) Furnish in writing all information to the Company concerning
itself and its holdings of securities of the Company as shall be required in
connection with the preparation and filing of any registration statement
covering any Registrable Securities; and
          (b) Indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed any registration statement covering any
Registrable Securities, each person, if any, who controls the Company within the
meaning of the Securities Act and any underwriter (as defined in the Securities
Act) for the Company, against any losses, claims, damages or liabilities to
which the Company or any such director, officer, controlling person or
underwriter may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof) are
caused by any untrue or alleged untrue statement of any material fact contained
in any registration statement under which Registrable Securities were registered
under the Securities Act, the prospectus contained therein, or any amendment or
supplement thereto, or arising out of or based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
expressly for inclusion in any of the foregoing documents, and each Holder shall
reimburse the Company and any such underwriter, officer, director or controlling
person for any legal or other expenses reasonably incurred by the Company or any
such director, officer or controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action. Each Holder’s
liability under this Section 2.5 shall be limited to an amount equal to the net
proceeds (after deducting any applicable underwriting discount and expenses
associated with the Registrable Securities sold thereunder) received by such
Holder from the sale of Registrable Securities by such Holder. The remedies
provided in this Section 2.5 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to the Company at law or in equity.
     2.6 Contribution. In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (a) the
indemnification required by Section 2.4 is unavailable to an indemnified party
in respect of any losses, claims, damages or liabilities, or legal or other
expenses, with respect to which indemnity is to be provided thereunder or
(b) contribution under the Securities Act may be required on the part of the
indemnified party in circumstances for which indemnification is provided under
Section 2.4; then, and in each such case, the Company, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the Company and indemnified parties in connection with the actions which
resulted in such losses, claims, damages or liabilities, or legal or other
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue

- 7 -



--------------------------------------------------------------------------------



 



statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by such party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 2.6 were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in this
Section 2.6. No Holder shall be required to contribute any amount in excess of
the amount by which the net proceeds of the offering (before deducting expenses)
received by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay under Section 2.5 and Section 2.6 or otherwise by
reason of untrue or alleged untrue statements or omissions or alleged
omissions.: No person guilty of fraudulent misrepresentation (within the meaning
of Section 12 of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
     2.7 Conduct of Indemnification Proceedings. Each Holder, the Company and
each other person indemnified pursuant to Section 2.4 or 2.5 hereof will, in the
event it receives notice of the commencement of any action against it in respect
of which indemnity may be sought pursuant to Section 2.4 or 2.5, promptly notify
the indemnifying party, in writing, of the commencement of such action and
permit the indemnifying party, if the indemnifying party so notifies the
indemnified party within 10 days after receipt by the indemnifying party of
notice of the commencement of the action, to participate in and to assume the
defense of such action with counsel selected by the indemnifying party;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and disbursements and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The omission to notify the
indemnifying party promptly of the commencement of any such action shall not
relieve the indemnifying party of any liability to indemnify the indemnified
party, under Section 2.4 or Section 2.5 hereof, as applicable, except to the
extent the indemnifying party shall suffer any loss by reason of such failure to
give notice and shall not relieve the indemnifying party of any other
liabilities which it may have under this or any other agreement. Any fees and
expenses incurred by the indemnified party (including any fees and expenses
incurred in connection with investigating or preparing to defend such action or
proceeding) shall be advanced to the indemnified party, as incurred, within
thirty (30) days of written notice thereof to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expenses of such indemnified
party unless (i) the indemnifying party has agreed to pay such fees and expenses
or (ii) the indemnifying party shall have failed to promptly assume the defense
of such action, claim or proceeding or (iii) the named parties to any such
action, claim or proceeding (including any impleaded parties) include both such
indemnified party and the indemnifying party, and such indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party and that the assertion of such defenses would create a
conflict of interest such that counsel employed by the indemnifying party could
not faithfully represent the indemnified party (in which case, if such
indemnified party notifies the indemnifying party in

- 8 -



--------------------------------------------------------------------------------



 



writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such action, claim or proceeding on behalf of such indemnified
party, it being understood, however, that the indemnifying party shall not, in
connection with any one such action, claim or proceeding or separate but
substantially similar or related actions, claims or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (together with appropriate local counsel) at any time for all such
indemnified parties, unless in the reasonable judgment of such indemnified party
a conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such action, claim or proceeding, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels).
     2.8 Rule 144. The Company shall use reasonable best efforts to file any and
all reports required to be filed by it under the Securities Act and the Exchange
Act and shall take such further action as the Holders may reasonably request to
the extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission. Upon the request of any Holder, the Company will
deliver to such Holder a written statement as to whether it has complied with
such reporting requirements.
     Miscellaneous.
     3.1 Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing (including telecopier or
similar writing) and shall be deemed to have been given at the time five days
after being mailed in any general or branch office of the United States Postal
Service, enclosed in a registered or certified postpaid envelope, or received if
sent by Federal Express or other similar overnight courier service, addressed to
the address of the parties provided in the Purchase Agreement, or, with respect
to any permitted transferee of the Investor that agrees to be bound by the terms
of the Agreement as a Holder, to such address as shall be specified in writing
by such Holder to the other parties hereto.
     3.2 Successors and Assigns. This Agreement is solely for the benefit of and
shall be binding upon the parties and their respective successors and permitted
assigns, including, without limitation, any successor of the Company by merger,
acquisition, reorganization, recapitalization or otherwise. Neither the Company
nor the Investor may assign this Agreement or any of its rights, duties or
obligations hereunder without the prior written consent of the other party;
provided, however, that the Investor may assign its rights, duties or
obligations hereunder to any affiliate of the Investor, provided that such
affiliate agrees to be bound by the terms of this Agreement as a Holder. Except
as expressly set forth herein, nothing herein shall be construed to provide any
rights to any other entity or individual.
     3.3 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document.

- 9 -



--------------------------------------------------------------------------------



 



     3.4 Headings : Section headings are for convenience only and do not control
the meaning or interpretation of any terms or provisions of this Agreement..
     3.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York governing contracts to be made
and performed therein without giving effect to principles of conflicts of law,
and, with respect to any dispute arising out of this Agreement, each party
hereby consents to the exclusive jurisdiction of the courts sitting in the City
of New York as provided in Section 10.15 of the Purchase Agreement.
     3.6 Severability. Should any part, term, condition or provision hereof or
the application thereof be declared illegal, invalid or otherwise unenforceable
or in conflict with any other law by a court of competent jurisdiction, the
validity of the remaining parts, terms, conditions or provisions of this
Agreement shall not be affected thereby, and the illegal, invalid or
unenforceable portions of this Agreement shall be and hereby are redrafted to
conform with applicable law, while leaving the remaining portions of this
Agreement intact, except to the extent necessary to conform to the redrafted
portions hereof.
     3.7 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties and supersedes all proposals, commitments,
writings, negotiations, discussions, agreements and understandings, oral or
written, of every kind and nature between them concerning the subject matter
hereof. This Agreement may not be amended or otherwise modified and no provision
hereof may be waived, without the consent of the Company and the Investor. No
discharge of the terms hereof shall be deemed valid unless by full performance
by the parties or by a writing signed by the parties. A waiver by any party of
any breach or violation of any provision of this Agreement shall not be deemed
or construed as a waiver of any other breach or violation hereof.
     3.8 Injunctive Relief. Each of the parties hereto acknowledges that in the
event of a breach by any of them of any material provision of this Agreement,
the aggrieved party may be without an adequate remedy at law. Each of the
parties therefore agrees that in the event of such a breach hereof the aggrieved
party may elect to institute and prosecute proceedings in any court having
jurisdiction as agreed to in Section 3.5 to seek to enforce specific performance
or to enjoin the continuing breach hereof. By seeking or obtaining any such
relief, the aggrieved party shall not be precluded from seeking or obtaining any
other relief to which it may be entitled

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                     /s/ Leo S. Ullman    

            CEDAR SHOPPING CENTERS, INC,
      Per:   Leo S. Ullman         Name:   President        Title:        

            RIOCAN HOLDINGS USA INC.
      Per:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CEDAR SHOPPING CENTERS, INC.
      Per:           Name:           Title:        

            RIOCAN HOLDINGS USA INC>
      Per:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT D
     Included as Exhibit 10.7 to this Quarterly Report on Form 10-Q.

 